Exhibit 10.6

 

 

CREDIT AGREEMENT

by and among

 

SOFTBRANDS, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as Borrowers,

 

 

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO FOOTHILL, INC.

as the Arranger and Administrative Agent

 

Dated as of August 11, 2006

 


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

 

1

 

1.1

Definitions

 

1

 

1.2

Accounting Terms

 

1

 

1.3

Code

 

1

 

1.4

Construction

 

1

 

1.5

Schedules and Exhibits

 

2

2.

LOAN AND TERMS OF PAYMENT

 

2

 

2.1

Revolver Advances

 

2

 

2.2

Term Loan

 

2

 

2.3

Borrowing Procedures and Settlements

 

2

 

2.4

Payments

 

7

 

2.5

Overadvances

 

10

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

 

10

 

2.7

Cash Management

 

11

 

2.8

Crediting Payments; Clearance Charge

 

12

 

2.9

Designated Account

 

13

 

2.10

Maintenance of Loan Account; Statements of Obligations

 

13

 

2.11

Fees

 

13

 

2.12

Letters of Credit

 

13

 

2.13

LIBOR Option

 

16

 

2.14

Capital Requirements

 

18

 

2.15

Joint and Several Liability of Borrowers

 

18

3.

CONDITIONS; TERM OF AGREEMENT

 

20

 

3.1

Conditions Precedent to the Initial Extension of Credit

 

20

 

3.2

Conditions Precedent to all Extensions of Credit

 

21

 

3.3

Term

 

21

 

3.4

Effect of Termination

 

21

 

3.5

Early Termination by Borrowers

 

21

4.

REPRESENTATIONS AND WARRANTIES

 

22

 

4.1

No Encumbrances

 

22

 

4.2

Intentionally Omitted

 

22

 

4.3

Intentionally Omitted

 

22

 


--------------------------------------------------------------------------------




 

 

 

 

Page

 

 

 

 

 

 

4.4

Equipment

 

22

 

4.5

Location of Inventory and Equipment

 

22

 

4.6

Intentionally Omitted

 

22

 

4.7

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

 

22

 

4.8

Due Organization and Qualification; Subsidiaries

 

23

 

4.9

Due Authorization; No Conflict

 

23

 

4.10

Litigation

 

24

 

4.11

No Material Adverse Change

 

24

 

4.12

Fraudulent Transfer

 

24

 

4.13

Employee Benefits

 

25

 

4.14

Environmental Condition

 

25

 

4.15

Intellectual Property

 

25

 

4.16

Leases

 

26

 

4.17

Deposit Accounts and Securities Accounts

 

26

 

4.18

Complete Disclosure

 

26

 

4.19

Indebtedness

 

26

 

4.20

Material Contracts

 

26

 

4.21

Merger Documents

 

26

5.

AFFIRMATIVE COVENANTS

 

27

 

5.1

Accounting System

 

27

 

5.2

Collateral Reporting

 

27

 

5.3

Financial Statements, Reports, Certificates

 

27

 

5.4

Intentionally Omitted

 

27

 

5.5

Inspection

 

27

 

5.6

Maintenance of Properties

 

27

 

5.7

Taxes

 

27

 

5.8

Insurance

 

28

 

5.9

Location of Equipment

 

28

 

5.10

Compliance with Laws

 

28

 

5.11

Leases

 

28

 

5.12

Existence

 

28

 

5.13

Environmental

 

28

 


--------------------------------------------------------------------------------




 

 

 

 

Page

 

 

 

 

 

 

5.14

Disclosure Updates

 

29

 

5.15

Control Agreements

 

29

 

5.16

Formation of Subsidiaries

 

29

 

5.17

Further Assurances

 

29

 

5.18

ERISA Matters

 

30

6.

NEGATIVE COVENANTS

 

30

 

6.1

Indebtedness

 

30

 

6.2

Liens

 

31

 

6.3

Restrictions on Fundamental Changes

 

32

 

6.4

Disposal of Assets

 

32

 

6.5

Change Name

 

32

 

6.6

Nature of Business

 

32

 

6.7

Prepayments and Amendments

 

32

 

6.8

Change of Control

 

33

 

6.9

Intentionally Omitted

 

33

 

6.10

Distributions

 

33

 

6.11

Accounting Methods

 

33

 

6.12

Investments

 

33

 

6.13

Transactions with Affiliates

 

34

 

6.14

Use of Proceeds

 

34

 

6.15

Equipment with Bailees

 

34

 

6.16

Financial Covenants

 

34

 

6.17

ERISA

 

36

 

6.18

Intellectual Property

 

36

 

6.19

Merger Documents

 

36

7.

EVENTS OF DEFAULT

 

36

8.

THE LENDER GROUP’S RIGHTS AND REMEDIES

 

39

 

8.1

Rights and Remedies

 

39

 

8.2

Remedies Cumulative

 

39

9.

TAXES AND EXPENSES

 

39

10.

WAIVERS; INDEMNIFICATION

 

40

 

10.1

Demand; Protest; etc

 

40

 

10.2

The Lender Group’s Liability for Collateral

 

40

 


--------------------------------------------------------------------------------




 

 

 

 

Page

 

 

 

 

 

 

10.3

Indemnification

 

40

11.

NOTICES

 

41

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

41

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 

42

 

13.1

Assignments and Participations

 

42

 

13.2

Successors

 

44

14.

AMENDMENTS; WAIVERS

 

44

 

14.1

Amendments and Waivers

 

44

 

14.2

Replacement of Holdout Lender

 

45

 

14.3

No Waivers; Cumulative Remedies

 

46

15.

AGENT; THE LENDER GROUP

 

46

 

15.1

Appointment and Authorization of Agent

 

46

 

15.2

Delegation of Duties

 

47

 

15.3

Liability of Agent

 

47

 

15.4

Reliance by Agent

 

47

 

15.5

Notice of Default or Event of Default

 

47

 

15.6

Credit Decision

 

48

 

15.7

Costs and Expenses; Indemnification

 

48

 

15.8

Agent in Individual Capacity

 

48

 

15.9

Successor Agent

 

49

 

15.10

Lender in Individual Capacity

 

49

 

15.11

Withholding Taxes

 

49

 

15.12

Collateral Matters

 

51

 

15.13

Restrictions on Actions by Lenders; Sharing of Payments

 

52

 

15.14

Agency for Perfection

 

52

 

15.15

Payments by Agent to the Lenders

 

52

 

15.16

Concerning the Collateral and Related Loan Documents

 

52

 

15.17

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

 

53

 

15.18

Several Obligations; No Liability

 

53

 

15.19

Bank Product Providers

 

54

16.

GENERAL PROVISIONS

 

54

 

16.1

Effectiveness

 

54

 


--------------------------------------------------------------------------------




 

 

 

 

Page

 

 

 

 

 

 

16.2

Section Headings

 

54

 

16.3

Interpretation

 

54

 

16.4

Severability of Provisions

 

54

 

16.5

Counterparts; Electronic Execution

 

54

 

16.6

Revival and Reinstatement of Obligations

 

54

 

16.7

Confidentiality

 

55

 

16.8

Lender Group Expenses

 

55

 

16.9

USA PATRIOT Act

 

55

 

16.10

Integration

 

55

 

16.11

Parent as Agent for Borrowers

 

55

 


--------------------------------------------------------------------------------




 

EXHIBITS AND SCHEDULES

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Compliance Certificate

Exhibit L-1

 

Form of LIBOR Notice

 

 

 

Schedule A-1

 

Agent’s Account

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule P-1

 

Permitted Holders

Schedule P-2

 

Permitted Investments

Schedule P-3

 

Permitted Liens

Schedule 1.1

 

Definitions

Schedule 2.4(c)

 

Exceptions to Mandatory Prepayments for certain Stock Issuances

Schedule 2.7(a)

 

Cash Management Banks

Schedule 3.1

 

Conditions Precedent

Schedule 4.5

 

Locations of Equipment

Schedule 4.7(a)

 

States of Organization

Schedule 4.7(b)

 

Chief Executive Offices

Schedule 4.7(c)

 

Organizational Identification Numbers

Schedule 4.7(d)

 

Commercial Tort Claims

Schedule 4.8(b)

 

Capitalization of Borrowers

Schedule 4.8(c)

 

Capitalization of Borrowers’ Subsidiaries

Schedule 4.8(d)

 

Jurisdiction of Formation of Borrowers’ Subsidiaries

Schedule 4.10

 

Litigation

Schedule 4.13

 

Employee Benefits

Schedule 4.14

 

Environmental Matters

Schedule 4.15

 

Intellectual Property

Schedule 4.17

 

Deposit Accounts and Securities Accounts

Schedule 4.19

 

Permitted Indebtedness

Schedule 4.20

 

Material Contracts

Schedule 5.2

 

Collateral Reporting

Schedule 5.3

 

Financial Statements, Reports, Certificates

 


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of August 11, 2006,
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), SOFTBRANDS, INC., a Delaware
corporation (“Parent”), and Parent’s Subsidiaries identified on the signature
pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).

The parties agree as follows:

1.             DEFINITIONS AND CONSTRUCTION.

1.1           Definitions.  Capitalized terms used in this Agreement shall have
the meanings specified therefor on Schedule 1.1.

1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrowers” or the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

1.3           Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

1.4           Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized.  Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.


--------------------------------------------------------------------------------




 

1.5           Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

2.             LOAN AND TERMS OF PAYMENT.

2.1           Revolver Advances.

(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrowers in an amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of an amount equal to the lesser of (i) the Maximum
Revolver Amount less the Letter of Credit Usage at such time, and (ii) the
Borrowing Base at such time less the Letter of Credit Usage at such time.

(b)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against the Borrowing Base in
such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate in its Permitted Discretion,
including reserves with respect to (i) sums that Borrowers or their Subsidiaries
are required to pay under any Section of this Agreement or any other Loan
Document (such as taxes, assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and have failed
to pay, and (ii) amounts owing by Borrowers or their Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral (other
than a Permitted Lien), which Lien or trust, in the Permitted Discretion of
Agent likely would have a priority superior to the Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

(c)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

2.2           Term Loan.  Subject to the terms and conditions of this Agreement,
on the Closing Date each Lender with a Term Loan Commitment agrees (severally,
not jointly or jointly and severally) to make term loans (collectively, the
“Term Loan”) to Borrowers in an amount equal to such Lender’s Pro Rata Share of
the Term Loan Amount.  The principal of the Term Loan shall be repaid on the
first (1st) day of each month commencing with March 1, 2007, and continuing on
the first (1st) day of each month thereafter until the first (1st) day of the
month in which the Maturity Date occurs (unless sooner accelerated) in equal
installments of Two Hundred Sixty Nine Thousand Two Hundred Thirty Dollars
($269,230).  The outstanding unpaid principal balance and all accrued and unpaid
interest on the Term Loan shall be due and payable on the earliest of (i) the
Maturity Date, (ii) the date of the acceleration of the Term Loan in accordance
with the terms hereof, and (iii) the date of termination of this Agreement
pursuant to Section 8.1(c).  All principal of, interest on, and other amounts
payable in respect of the Term Loan shall constitute Obligations.

2.3           Borrowing Procedures and Settlements.

(a)           Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent.  Unless
Swing Lender is not obligated to make a Swing Loan pursuant to Section 2.3(b)
below, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day that is the requested Funding Date
specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that

2


--------------------------------------------------------------------------------




if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day prior to the date that is the requested
Funding Date.  At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time.  In such circumstances, Borrowers agree that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(b)           Making of Swing Loans.  In the case of a request for an Advance
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date plus the amount of the requested Advance does not exceed
$1,500,000, or (ii) Swing Lender, in its sole discretion, shall agree to make a
Swing Loan notwithstanding the foregoing limitation, Swing Lender shall make an
Advance in the amount of such Borrowing (any such Advance made solely by Swing
Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Borrowers’ Designated Account.  Each Swing Loan shall be
deemed to be an Advance hereunder and shall be subject to all the terms and
conditions applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account.  Subject to
the provisions of Section 2.3(d)(ii), Swing Lender shall not make and shall not
be obligated to make any Swing Loan if Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (ii) the requested Borrowing would exceed the Availability on such
Funding Date.  Swing Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making any Swing Loan.  The
Swing Loans shall be secured by the Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.

(c)           Making of Loans.

(i)            In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Administrative Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.3(d)(ii), Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Agent shall have actual knowledge that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii)           Unless Agent receives notice from a Lender prior to 9:00 a.m.
(California time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount.  If and to the extent any Lender shall not
have made its full amount available to Agent in immediately available funds and
Agent in such circumstances has made available to Borrowers such amount, that
Lender shall on the Business Day

3


--------------------------------------------------------------------------------




following such Funding Date make such amount available to Agent, together with
interest at the Defaulting Lender Rate for each day during such period.  A
notice submitted by Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error.  If such amount is so
made available, such payment to Agent shall constitute such Lender’s Advance on
the date of Borrowing for all purposes of this Agreement.  If such amount is not
made available to Agent on the Business Day following the Funding Date, Agent
will notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
the Defaulting Lender Rate.  The failure of any Lender to make any Advance on
any Funding Date shall not relieve any other Lender of any obligation hereunder
to make an Advance on such Funding Date, but no Lender shall be responsible for
the failure of any other Lender to make the Advance to be made by such other
Lender on any Funding Date.

(iii)          Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrowers to Agent for the Defaulting Lender’s benefit,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments to each other non-Defaulting Lender member of the
Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Administrative Borrower and if no
Default or Event of Default had occurred and is continuing (and to the extent
such Defaulting Lender’s Advance was not funded by the Lender Group), retain
same to be re-advanced to Borrowers as if such Defaulting Lender had made
Advances to Borrowers.  Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero.  This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and Administrative Borrower shall have waived such Defaulting
Lender’s default in writing, or (z) the Defaulting Lender makes its Pro Rata
Share of the applicable Advance and pays to Agent all amounts owing by
Defaulting Lender in respect thereof.  The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrowers of their duties and obligations hereunder to Agent or to the
Lenders other than such Defaulting Lender.  Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Administrative Borrower at its option, upon
written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be acceptable to
Agent in its Permitted Discretion.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations, but including an assumption of its Pro Rata Share
of the Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided however, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

(d)           Protective Advances and Optional Overadvances.

(i)            Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion

4


--------------------------------------------------------------------------------




deems necessary or desirable (1) to preserve or protect the Collateral, or any
portion thereof, (2) to enhance the likelihood of repayment of the Obligations
(other than the Bank Product Obligations), or (3) to pay any other amount
chargeable to Borrowers pursuant to the terms of this Agreement, including
Lender Group Expenses and the costs, fees, and expenses described in Section 9
(any of the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).

(ii)           Any contrary provision of this Agreement notwithstanding, the
Lenders hereby authorize Agent or Swing Lender, as applicable, and either Agent
or Swing Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $1,500,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount.  In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolver
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrowers
to an amount permitted by the preceding paragraph.  In such circumstances, if
any Lender with a Revolver Commitment objects to the proposed terms of reduction
or repayment of any Overadvance, the terms of reduction or repayment thereof
shall be implemented according to the determination of the Required Lenders. 
Each Lender with a Revolver Commitment shall be obligated to settle with Agent
as provided in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of
any unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii)          Each Protective Advance and each Overadvance shall be deemed to
be an Advance hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and all payments on the Protective Advances
shall be payable to Agent solely for its own account.  The Protective Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Base Rate Loans.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit any Borrower in any way.

(e)           Settlement.  It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of any Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i)            Agent shall request settlement (“Settlement”) with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Borrowers’ or their U.S. Subsidiaries’ Collections received, as to
each by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”). 
Such notice of a Settlement Date shall

5


--------------------------------------------------------------------------------




include a summary statement of the amount of outstanding Advances, Swing  Loans,
and Protective Advances for the period since the prior Settlement Date.  Subject
to the terms and conditions contained herein (including Section 2.3(c)(iii)): 
(y) if a Lender’s balance of the Advances (including Swing Loans and Protective
Advances) exceeds such Lender’s Pro Rata Share of the Advances (including Swing
Loans and Protective Advances) as of a Settlement Date, then Agent shall, by no
later than 12:00 noon (California time) on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 noon (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). 
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans or Protective Advances and, together with the portion of such Swing Loans
or Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders.  If any such amount is not made available
to Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii)           In determining whether a Lender’s balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrowers and allocable to
the Lenders hereunder, and proceeds of Collateral.  To the extent that a net
amount is owed to any such Lender after such application, such net amount shall
be distributed by Agent to that Lender as part of such next Settlement.

(iii)          Between Settlement Dates, Agent, to the extent no Protective
Advances or Swing Loans are outstanding, may pay over to Swing Lender any
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Advances, for application to Swing
Lender’s Pro Rata Share of the Advances.  If, as of any Settlement Date,
Collections of Borrowers or their U.S. Subsidiaries received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances.  During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(f)            Notation.  Agent shall record on its books the principal amount
of the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Protective Advances owing to Agent, and the interests therein of
each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.

(g)           Lenders’ Failure to Perform.  All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to

6


--------------------------------------------------------------------------------




perform its obligation to make any Advance (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

2.4           Payments.

(a)           Payments by Borrowers.

(i)            Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 12:00 noon
(California time) on the date specified herein.  Any payment received by Agent
later than 12:00 noon (California time), shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

(ii)           Unless Agent receives notice from Administrative Borrower prior
to the date on which any payment is due to the Lenders that Borrowers will not
make such payment in full as and when required, Agent may assume that Borrowers
have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

(b)           Apportionment and Application.

(i)            So long as no Event of Default has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  All payments to be
made hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv) hereof) such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Event of Default has occurred
and is continuing, to reduce the balance of the Advances outstanding and,
thereafter, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law; provided, that unless a Triggering
Event shall have occurred and be continuing, all amounts received by Agent
pursuant to Section 2.7 shall be deposited into the Designated Account.

(ii)           At any time that an Event of Default has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A)          first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,

 

7


--------------------------------------------------------------------------------


(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,

(D)          fourth, to pay the principal of all Protective Advances until paid
in full,

(E)           fifth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

(F)           sixth, ratably to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

(G)           seventh, ratably to pay interest due in respect of the Advances
(other than Protective Advances), the Swing Loans, and the Term Loan until paid
in full,

(H)          eighth, ratably (i) to pay the principal of all Swing Loans until
paid in full, (ii) to pay the principal of all Advances until paid in full,
(iii) to Agent, to be held by Agent, for the ratable benefit of Issuing Lender
and those Lenders having a Revolver Commitment, as cash collateral in an amount
up to 105% of the Letter of Credit Usage, (iv) to Agent, to be held by Agent,
for the benefit of the Bank Product Providers, as cash collateral in an amount
up to the amount of the Bank Product Reserve established prior to the occurrence
of, and not in contemplation of, the subject Event of Default, and (v) to pay
the outstanding principal balance of the Term Loan (in the inverse order of the
maturity of the installments due thereunder) until the Term Loan is paid in
full,

(I)            ninth, to pay any other Obligations (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure Borrowers’ and
their Subsidiaries’ obligations in respect of Bank Products), and

(J)            tenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

(iii)       Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv)       In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

(v)        For purposes of Section 2.4(b)(ii), “paid in full” means payment of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

(vi)       In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in any other Loan Document,
it is the intention of the parties hereto that such provisions be read together
and construed, to the fullest extent possible, to be in concert with

8


--------------------------------------------------------------------------------




each other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.

(c)           Prepayments.

(i)            If, as of the last day of any month, (A) the sum of the
outstanding principal balance of the Term Loan on such date plus the Revolver
Usage on such date exceeds (B) the product of (I) 67% times (II) TTM Recurring
Revenues calculated as of the last month for which financial statements have
most recently been delivered pursuant to Section 5.3 (the “Loan Limit” and such
excess being referred to as the “Limiter Excess”), then Borrowers shall
immediately prepay the Obligations in accordance with Section 2.4(d)(i) in an
aggregate amount equal to the Limiter Excess.

(ii)           Immediately upon the receipt by Borrowers or any of their
Subsidiaries of the proceeds of any voluntary or involuntary sale or disposition
by Borrowers or any of their Subsidiaries of property or assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under the definition of Permitted
Dispositions) which exceed $500,000 in the aggregate in any fiscal year,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(d)(ii) in an amount equal to 100% of the Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions; provided that, so
long as (A) no Default or Event of Default shall have occurred and is
continuing, (B) Administrative Borrower shall have given Agent prior written
notice of Borrowers’ intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Borrowers or their Subsidiaries, and (C) Borrowers or their Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, Borrowers and their Subsidiaries shall
have the option to apply such monies to the costs of replacement of the property
or assets that are the subject of such sale or disposition or the costs of
purchase or construction of other assets useful in the business of Borrowers and
their Subsidiaries unless and to the extent that such applicable period shall
have expired without such replacement, purchase or construction being made or
completed, in which case, any amounts remaining in the cash collateral account
shall be paid to Agent and applied in accordance with Section 2.4(d)(ii). 
Nothing contained in this Section 2.4(c)(ii) shall permit Borrowers or any of
their Subsidiaries to sell or otherwise dispose of any property or assets other
than in accordance with Section 6.4.

(iii)          Immediately upon the receipt by Borrowers or any of their
Subsidiaries of any Extraordinary Receipts which exceed $500,000 in the
aggregate in any fiscal year, Borrowers shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(d)(ii) in an amount
equal to 100% of such Extraordinary Receipts, net of any reasonable expenses
incurred in collecting such Extraordinary Receipts.

(iv)          Immediately upon the issuance or incurrence by Borrowers or any of
their Subsidiaries of any Indebtedness (other than Indebtedness permitted under
Section 6.1) or the issuance by Borrowers or any of their Subsidiaries of any
shares of Borrowers’ Stock or their Subsidiaries’ Stock (other than in the event
that Borrowers or any of Subsidiary of a Borrower forms a Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Stock to a
Borrower or such Subsidiary, as applicable, and other than with respect to the
items disclosed on Schedule 2.4(c)), Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(d)(ii) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such issuance or incurrence.  The provisions of this Section
2.4(c)(iv) shall not be deemed to be implied consent to any such issuance or
incurrence otherwise prohibited by the terms and conditions of this Agreement.

9


--------------------------------------------------------------------------------




 

(v)           Borrowers shall be permitted to prepay the outstanding principal
amount of the Obligations and accrued and unpaid interest without premium or
penalty, except for prepayment premiums required to be paid pursuant to the Fee
Letter.

(d)           Application of Payments.

(i)            Each prepayment pursuant to Section 2.4(c)(i) shall, (A) so long
as no Event of Default shall have occurred and be continuing, be applied, first,
to the outstanding principal amount of the Advances until paid in full, second,
to cash collateralize the Letters of Credit in an amount equal to 105% of the
then extant Letter of Credit Usage, and third, to the outstanding principal
amount of the Term Loan until paid in full, and (B) if an Event of Default shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).  Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan in the inverse
order of maturity.

(ii)           Each prepayment pursuant to Section 2.4(c)(ii), 2.4(c)(iii), or
2.4(c)(iv) above shall (A) so long as no Event of Default shall have occurred
and be continuing, first, to the outstanding principal amount of the Term Loan
until paid in full, second, to the outstanding principal amount of the Advances
(with a corresponding permanent reduction in the Maximum Revolver Amount) until
paid in full, and third, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then extant Letter of Credit Usage (with a
corresponding permanent reduction in the Maximum Revolver Amount), and (B) if an
Event of Default shall have occurred and be continuing, be applied in the manner
set forth in Section 2.4(b)(ii).  Each such prepayment of the Term Loan shall be
applied against the remaining installments of principal of the Term Loan in the
inverse order of maturity.

2.5           Overadvances.  If, at any time or for any reason, the amount of
Obligations owed by Borrowers to the Lender Group pursuant to Section 2.1 or
Section 2.12 is greater than any of the limitations set forth in Section 2.1 or
Section 2.12, as applicable (an “Overadvance”), Borrowers immediately shall pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b).  Borrowers promise to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full on the Maturity Date or,
if earlier, on the date on which the Obligations are declared due and payable
pursuant to the terms of this Agreement.

2.6           Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

(a)           Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows (i) if the
relevant Obligation is an Advance or a portion of the Term Loan that is a LIBOR
Rate Loan, at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate
Margin, (ii) if the relevant Obligation is an Advance or a portion of the Term
Loan that is a Base Rate Loan, at a per annum rate equal to the Base Rate plus
the Base Rate Loan Margin, and (iii) otherwise, at a per annum rate equal to the
Base Rate plus the Base Rate Margin.

(b)           Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.12(e)) which
shall accrue at a rate equal to 2.75% per annum times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

(c)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders),

10


--------------------------------------------------------------------------------




(i)            all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and

(ii)           the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.

(d)           Payment.  Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding.  Borrowers hereby
authorize Agent, from time to time, without prior notice to Borrowers, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.11 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including the amounts due and
payable with respect to the Term Loan and including any amounts due and payable
to the Bank Product Providers in respect of Bank Products up to the amount of
the Bank Product Reserve) to Borrowers’ Loan Account, which amounts thereafter
shall constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans.  Any interest not paid when due
shall be compounded by being charged to the Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans.

(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.  In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(f)            Intent to Limit Charges to Maximum Lawful Rate.  In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  Borrowers and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrowers are and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

2.7           Cash Management.

(a)           Borrowers shall and shall cause each of their U.S. Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Agent in its Permitted Discretion at one or more of the banks
set forth on Schedule 2.7(a) (each a “Cash Management Bank”), and shall request
in writing and otherwise take such reasonable steps to ensure that all of their
and their U.S. Subsidiaries’ Account Debtors forward payment of the amounts owed
by them directly to such Cash Management Bank, and (ii) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to Borrowers or their U.S. Subsidiaries) into
a bank account in Agent’s name (a “Cash Management Account”) at one of the Cash
Management Banks.

11


--------------------------------------------------------------------------------




(b)           Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Borrowers.  Each such Cash Management
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent directing the disposition
of the funds in such Cash Management Account without further consent by
Borrowers or their U.S. Subsidiaries, as applicable, (ii) the Cash Management
Bank has no rights of setoff or recoupment or any other claim against the
applicable Cash Management Account, other than for payment of its service fees
and other charges directly related to the administration of such Cash Management
Account and for returned checks or other items of payment, and (iii) it will
forward, by daily sweep, all amounts in the applicable Cash Management Account
to the Agent’s Account.

 

(c)           So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to add or replace
a Cash Management Bank or Cash Management Account; provided, however, that (i)
such prospective Cash Management Bank shall be reasonably satisfactory to Agent,
and (ii) prior to the time of the opening of such Cash Management Account, a
Borrower (or its U.S. Subsidiary, as applicable) and such prospective Cash
Management Bank shall have executed and delivered to Agent a Cash Management
Agreement.  Borrowers (or their U.S. Subsidiaries, as applicable) shall close
any of their Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days of notice from Agent that the creditworthiness of any Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment, or as
promptly as practicable and in any event within 60 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Cash Management Accounts
or Agent’s liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment.

(d)           Each Cash Management Account shall be a cash collateral account
subject to a Control Agreement.

(e)           Until a Triggering Event has occurred and is continuing and Agent
has notified Administrative Borrower, all funds received into any Cash
Management Account shall be deposited into the Designated Account.

2.8           Crediting Payments; Clearance Charge.  The receipt of any payment
item by Agent (whether from transfers to Agent by the Cash Management Banks
pursuant to the Cash Management Agreements or otherwise) shall not be considered
a payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Agent’s Account or unless and until such
payment item is honored when presented for payment.  Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly.  Anything
to the contrary contained herein notwithstanding, any payment item shall be
deemed received by Agent only if it is received into the Agent’s Account on a
Business Day on or before 12:00 noon. (California time).  If any payment item is
received into the Agent’s Account on a non-Business Day or after 12:00 noon
(California time) on a Business Day, it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day. 
From and after the Closing Date, Agent shall be entitled to charge Borrowers for
one Business Day of ‘clearance’ at the rate then applicable under Section 2.6 to
Advances that are Base Rate Loans on all Collections that are received by
Borrowers and their U.S. Subsidiaries (regardless of whether forwarded by the
Cash Management Banks to Agent).  This across-the-board one Business Day
clearance charge on all such Collections of Borrowers and their U.S. 
Subsidiaries is acknowledged by the parties to constitute an integral aspect of
the pricing of the financing of Borrowers and shall apply irrespective of
whether or not there are any outstanding monetary Obligations; the effect of
such clearance charge being the equivalent of charging interest on such
Collections through the completion of a period ending one Business Day after the
receipt thereof.  The parties acknowledge and agree that the economic benefit of
the foregoing provisions of this Section 2.8 shall be for the exclusive benefit
of Agent.

12


--------------------------------------------------------------------------------




2.9           Designated Account.  Agent is authorized to make the Advances and
the Term Loan, and Issuing Lender is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.6(d).  Administrative Borrower agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Advances requested by Borrowers and made by
Agent or the Lenders hereunder.  Unless otherwise agreed by Agent and
Administrative Borrower, any Advance, Protective Advance, or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

2.10         Maintenance of Loan Account; Statements of Obligations.  Agent
shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with the Term Loan, all Advances
(including Protective Advances and Swing Loans) made by Agent, Swing Lender, or
the Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued
by Issuing Lender for Borrowers’ account, and with all other payment Obligations
hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and expenses, and Lender Group
Expenses.  In accordance with Section 2.8, the Loan Account will be credited
with all payments received by Agent from Borrowers or for Borrowers’ account,
including all amounts received in the Agent’s Account from any Cash Management
Bank.  Agent shall render statements regarding the Loan Account to
Administrative Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after receipt thereof by
Administrative Borrower, Administrative Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

2.11         Fees.  Borrowers shall pay to Agent, as and when due and payable
under the terms of the Fee Letter, the fees set forth in the Fee Letter.

2.12         Letters of Credit.

(a)           Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers.  Each request for the issuance of a Letter of Credit or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension.  Each such request shall be in form and substance
satisfactory to the Issuing Lender in its Permitted Discretion and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary thereof (or
the beneficiary of the Underlying Letter of Credit, as applicable), and (v) such
other information (including, in the case of an amendment, renewal, or
extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit.  If requested by the Issuing Lender, Borrowers also shall
be an applicant under the application with respect to any Underlying Letter of
Credit that is to be the subject of an L/C Undertaking.  The Issuing Lender
shall have no obligation to issue a Letter of Credit if any of the following
would result after giving effect to the issuance of such requested Letter of
Credit:

(i)            the Letter of Credit Usage would exceed the Borrowing Base less
the outstanding amount of Advances, or

13


--------------------------------------------------------------------------------




(ii)           the Letter of Credit Usage would exceed $3,000,000, or

(iii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances less the Bank Product Reserve,
and less the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 12:00 noon,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 12:00 noon., California time, on the Business Day
that Administrative Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, initially, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans. 
To the extent an L/C Disbursement is deemed to be an Advance hereunder,
Borrowers’ obligation to reimburse such L/C Disbursement shall be discharged and
replaced by the resulting Advance.  Promptly following receipt by Agent of any
payment from Borrowers pursuant to this paragraph, Agent shall distribute such
payment to the Issuing Lender or, to the extent that Lenders have made payments
pursuant to Section 2.12(b) to reimburse the Issuing Lender, then to such
Lenders and the Issuing Lender as their interests may appear.

(b)           Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrowers had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrowers on the date due as provided in Section 2.12(a),
or of any reimbursement payment required to be refunded to Borrowers for any
reason.  Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement made by the
Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3.  If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of each L/C Disbursement made
by the Issuing Lender in respect of such Letter of Credit as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Agent (for
the account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

14


--------------------------------------------------------------------------------




(c)           Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group.  Each Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Underlying Letter of Credit or by Issuing Lender’s interpretations of any
L/C issued by Issuing Lender to or for such Borrower’s account, even though this
interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers’ instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto, provided that such Borrower’s
understanding and agreement shall not be applicable to the gross negligence or
willful misconduct of Underlying Issuer or Issuing Lender.  Each Borrower
understands that the L/C Undertakings may require Issuing Lender to indemnify
the Underlying Issuer for certain costs or liabilities arising out of claims by
Borrowers against such Underlying Issuer.  Each Borrower hereby agrees to
indemnify, save, defend, and hold the Lender Group harmless with respect to any
loss, cost, expense (including reasonable attorneys fees), or liability incurred
by the Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.  Each
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.

 

(d)           Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender’s instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(e)           Any and all issuance charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrowers to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by each Borrower that, as of the Closing Date, the
issuance charge imposed by the prospective Underlying Issuer is .825% per annum
times the undrawn amount of each Underlying Letter of Credit, that such issuance
charge may be changed from time to time upon prior or contemporaneous notice to
the Administrative Agent, and that the Underlying Issuer also imposes a schedule
of charges for amendments, extensions, drawings, and renewals.

(f)            If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority having general application
to financial institutions of the same classification as the Underlying Issuer or
the Lender Group, or (ii) compliance by the Underlying Issuer or the Lender
Group with any direction, request, or requirement (irrespective of whether
having the force of law) of any Governmental Authority or monetary authority
having general application to financial institutions of the same classification
as the Underlying Issuer or the Lender Group, including Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

15


--------------------------------------------------------------------------------




(ii)           there shall be imposed on the Underlying Issuer or the Lender
Group any other condition regarding any Underlying Letter of Credit or any
Letter of Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder.  The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

2.13         LIBOR Option.

(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances or the
Term Loan be charged (whether at the time when made (unless otherwise provided
herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest
based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall be payable on the
earliest of (i) the last day of the Interest Period applicable thereto,
(provided, however, that, subject to the following clauses (ii) and (iii), in
the case of any Interest Period greater than 3 months in duration, interest
shall be payable at 3 month intervals after the commencement of the applicable
Interest Period and on the last day of such Interest Period), (ii) the date on
which all or any portion of the Obligations are accelerated pursuant to the
terms hereof, or (iii) the date on which this Agreement is terminated pursuant
to the terms hereof.  On the last day of each applicable Interest Period, unless
Administrative Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder.  At any time that an Event of Default has occurred and is
continuing, Borrowers no longer shall have the option to request that Advances
or the Term Loan bear interest at a rate based upon the LIBOR Rate and Agent
shall have the right to convert the interest rate on all outstanding LIBOR Rate
Loans to the rate then applicable to Base Rate Loans hereunder.

(b)           LIBOR Election.

(i)            Administrative Borrower may, at any time and from time to time,
so long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Agent prior to 12:00 noon. (California time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”).  Notice of Administrative Borrower’s election of the
LIBOR Option for a permitted portion of the Advances or the Term Loan and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (California
time) on the same day).  Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

(ii)           Each LIBOR Notice shall be irrevocable and binding on Borrowers. 
In connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or

16


--------------------------------------------------------------------------------




prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”).  Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (1) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert, or continue, for the period that would have been the Interest
Period therefor), minus (2) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market.  A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error.

(iii)          Borrowers shall have not more than 8 LIBOR Rate Loans in effect
at any given time.  Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $500,000 and integral multiples of $250,000 in excess thereof.

(c)           Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrowers’ and their
U.S. Subsidiaries’ Collections in accordance with Section 2.4(b) or for any
other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.13 (b)(ii) above.

(d)           Special Provisions Applicable to LIBOR Rate.

(i)            The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding or maintaining loans bearing interest at the LIBOR Rate.  In any such
event, the affected Lender shall give Administrative Borrower and Agent notice
of such a determination and adjustment and Agent promptly shall transmit the
notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Administrative Borrower may, by notice to such affected Lender
(y) require such Lender to furnish to Administrative Borrower a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.13(b)(ii)).

(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate

17


--------------------------------------------------------------------------------




Loans, and (z) Borrowers shall not be entitled to elect the LIBOR Option until
such Lender determines that it would no longer be unlawful or impractical to do
so.

(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

2.14         Capital Requirements.  If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies of
the same type of classification as such Lender or parent bank holding company,
or any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law) of the same type of classification as such Lender or parent
bank holding company, has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof.  Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

2.15         Joint and Several Liability of Borrowers.

(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)           The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

18


--------------------------------------------------------------------------------




(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this Section
2.15, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Borrower under
this Section 2.15 shall not be discharged except by performance and then only to
the extent of such performance.  The Obligations of each Borrower under this
Section 2.15 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Agent or Lender.

(f)            Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

(g)           Each Borrower waives all rights and defenses arising out of an
election of remedies by Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Agent’s or such Lender’s rights of
subrogation and reimbursement against such Borrower by the operation of Section
580(d) of the California Code of Civil Procedure or otherwise:

(h)           Each Borrower waives all rights and defenses that such Borrower
may have because the Obligations are secured by Real Property.  This means,
among other things:

(i)            Agent and Lenders may collect from such Borrower without first
foreclosing on any Real or Personal Property Collateral pledged by Borrowers.

(ii)           If Agent or any Lender forecloses on any Real Property Collateral
pledged by Borrowers:

(A)          The amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

19


--------------------------------------------------------------------------------




(B)           Agent and Lenders may  collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

(i)            The provisions of this Section 2.15 are made for the benefit of
Agent, Lenders and their respective successors and assigns, and may be enforced
by it or them from time to time against any or all Borrowers as often as
occasion therefor may arise and without requirement on the part of Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
2.15 will forthwith be reinstated in effect, as though such payment had not been
made.

(j)            Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(k)           Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations. 
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash.  If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

3.             CONDITIONS; TERM OF AGREEMENT.

3.1           Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit provided for
hereunder, is subject to the fulfillment, to the satisfaction of Agent and each
Lender of each of the conditions precedent set forth on Schedule 3.1 (the making
of such initial extension of credit by a Lender being conclusively deemed to be
its satisfaction or waiver of the conditions precedent).

 

20


--------------------------------------------------------------------------------


 

3.2           Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender Group (or any member thereof) to make any Advances hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a)           the representations and warranties contained in this Agreement or
in the other Loan Documents, as the same may be updated in accordance with this
Agreement and the other Loan Documents, shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date or
exceptions thereto have been consented to in writing by the Agent);

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

(c)           no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against any Borrower, Agent, or any Lender; and

(d)           no Material Adverse Change shall have occurred since the date of
the last fiscal year end audited financial statements delivered to the Agent.

3.3           Term.  This Agreement shall continue in full force and effect for
a term ending on August ___, 2013 (the “Maturity Date”).  The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

3.4           Effect of Termination.  On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrowers with respect to outstanding Letters of Credit and including all Bank
Product Obligations) immediately shall become due and payable without notice or
demand (including (a) either (i) providing cash collateral to be held by Agent
for the benefit of those Lenders with a Revolver Commitment in an amount equal
to 105% of the Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to the Issuing Lender, and (b) providing cash collateral
(in an amount determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure) to be held by Agent for the benefit of the Bank
Product Providers with respect to the Bank Product Obligations).  No termination
of this Agreement, however, shall relieve or discharge Borrowers or their
Subsidiaries of their duties, Obligations, or covenants hereunder or under any
other Loan Document and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit hereunder have been terminated.  When
this Agreement has been terminated and all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form), including written authorization to Administrative Agent to do so, as are
reasonably necessary to release, as of record, the Agent’s Liens and all notices
of security interests and liens previously filed by Agent with respect to the
Obligations.

3.5           Early Termination by Borrowers.  Borrowers have the option, at any
time upon 90 days prior written notice by Administrative Borrower to Agent, to
terminate this Agreement and terminate the Commitments hereunder by paying to
Agent, in cash, the Obligations (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 105% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the

21


--------------------------------------------------------------------------------




Issuing Lender, and (b) providing cash collateral (in an amount determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure) to be
held by Agent for the benefit of the Bank Product Providers with respect to the
Bank Product Obligations), in full.  If Administrative Borrower has sent a
notice of termination pursuant to the provisions of this Section, then the
Commitments shall terminate and Borrowers shall be obligated to repay the
Obligations (including (a) either (i) providing cash collateral to be held by
Agent for the benefit of those Lenders with a Revolver Commitment in an amount
equal to 105% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral (in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Agent for the benefit of the
Bank Product Providers with respect to the Bank Product Obligations), in full,
on the date set forth as the date of termination of this Agreement in such
notice.

4.             REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and thereafter, as updated from time to time in accordance
with the terms of this Agreement, at and as of the date of the making of each
Advance (or other extension of credit) made thereafter, as though made on and as
of the date of such Advance (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date or
exceptions thereto have been consented to in writing by Agent) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1           No Encumbrances.  Each Borrower and its Subsidiaries has good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets and good and marketable title to, or a valid leasehold interest in, their
Real Property, in each case, free and clear of Liens except for Permitted Liens.

4.2           Intentionally Omitted.

4.3           Intentionally Omitted.

4.4           Equipment.  Each material item of Equipment of Borrowers and their
Subsidiaries is used or held for use in their business and is in good working
order, ordinary wear and tear and damage by casualty excepted, subject to
dispositions permitted under Section 6.4.

4.5           Location of Equipment.  The Equipment (other than vehicles or
Equipment out for repair) of Borrowers and their Subsidiaries having a book
value in excess of $100,000 are not stored with a bailee, warehouseman, or
similar party and are located only at, or in-transit between, the locations
identified on Schedule 4.5 (as such Schedule may be updated pursuant to Section
5.9).

4.6           Intentionally Omitted.

4.7           Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Borrower and each of its Subsidiaries is
set forth on Schedule 4.7(a) (as such Schedule may be updated by written notice
from the Administrative Borrower from time to time to reflect changes permitted
to be made under Section 6.5).

22


--------------------------------------------------------------------------------




 

(b)           The chief executive office of each Borrower and each of its
Subsidiaries is located at the address indicated on Schedule 4.7(b) (as such
Schedule may be updated by written notice from the Administrative Borrower from
time to time to reflect changes permitted to be made under Section 5.9).

(c)           Each Borrower’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.7(c) (as such Schedule may be updated by written notice from the
Administrative Borrower from time to time to reflect changes permitted to be
made under Section 6.5).

(d)           As of the Closing Date, Borrowers and their Subsidiaries do not
hold any commercial tort claims, except as set forth on Schedule 4.7(d) (as such
Schedule may be updated by written notice from the Administrative Borrower from
time to time to reflect changes).

4.8           Due Organization and Qualification; Subsidiaries.

(a)           Each Borrower is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to result in a Material Adverse Change.

(b)           Set forth on Schedule 4.8(b) (as such Schedule may be updated by
written notice from Administrative Borrower from time to time to reflect changes
permitted to be made under Section 5.16), is a complete and accurate description
of the authorized capital Stock of each Borrower, by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding.  Other than as described on Schedule 4.8(b) (and as
updated pursuant to the preceding sentence), there are no subscriptions,
options, warrants, or calls relating to any shares of each Borrower’s capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument.  No Borrower is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its capital Stock or any security convertible into or exchangeable for
any of its capital Stock.

(c)           Set forth on Schedule 4.8(c) (as such Schedule may be updated by
written notice from the Administrative Borrower from time to time to reflect
changes permitted to be made under Section 5.16), is a complete and accurate
list of each Borrower’s direct and indirect Subsidiaries, showing: (i) the
jurisdiction of their organization, (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Subsidiaries, and (iii)
the number and the percentage of the outstanding shares of each such class owned
directly or indirectly by the applicable Borrower.  All of the outstanding
capital Stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.

(d)           Except as set forth on Schedule 4.8(c) (as such Schedule may be
updated by written notice from Administrative Borrower from time to time to
reflect changes permitted to be made under Section 5.16), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower’s Subsidiaries’ capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument.  No Borrower or any
of its respective Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise  acquire or retire any shares of any
Borrower’s Subsidiaries’ capital Stock or any security convertible into or
exchangeable for any such capital Stock.

4.9           Due Authorization; No Conflict.

(a)           As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the Loan Documents to which it is a party
have been duly authorized by all necessary action on the part of such Borrower.

23


--------------------------------------------------------------------------------




 

(b)           As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any provision of federal, state, or local
law or regulation applicable to any Borrower, the Governing Documents of any
Borrower, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of any Borrower’s interestholders or any approval or consent of any Person under
any material contractual obligation of any Borrower, other than consents or
approvals that have been obtained and that are still in force and effect.

(c)           Other than the filing of financing statements, the recordation of
the Mortgages, and other filings or actions necessary to perfect Liens granted
to Agent in the Collateral, the execution, delivery, and performance by each
Borrower of this Agreement and the other Loan Documents to which such Borrower
is a party do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in force and effect.

(d)           As to each Borrower, this Agreement, the other Loan Documents and
the Merger Documents to which such Borrower is a party, and all other documents
contemplated hereby and thereby, when executed and delivered by such Borrower
will be the legally valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

(e)           To the extent perfected by filing under the Code, possession or,
recording with the United States Patent and Trademark Office and the United
States Copyright Office, the Agent’s Liens are validly created, perfected (other
than (i) in respect of motor vehicles and (ii) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
6.12, and subject only to the filing of financing statements), and first
priority Liens, subject only to Permitted Liens.

4.10         Litigation.  Other than those matters disclosed on Schedule 4.10
and other than matters arising after the Closing Date that reasonably could not
be expected to result in a Material Adverse Change, there are no actions, suits,
or proceedings pending or, to the best knowledge of each Borrower, threatened
against any Borrower or any of its Subsidiaries.

4.11         No Material Adverse Change.  All financial statements relating to
Borrowers and their Subsidiaries that have been delivered by Borrowers to the
Lender Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Borrowers’ and their Subsidiaries’ financial condition as of the date thereof
and results of operations for the period then ended.  There has not been a
Material Adverse Change with respect to Borrowers and their Subsidiaries since
September 30, 2005.

4.12         Fraudulent Transfer.

(a)           Each Borrower and each Subsidiary of a Borrower is Solvent.

(b)           No transfer of property is being made by any Borrower or any
Subsidiary of a Borrower and no obligation is being incurred by any Borrower or
any Subsidiary of a Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrowers or their Subsidiaries.

24


--------------------------------------------------------------------------------




 

4.13         Employee Benefits.  Schedule 4.13 lists all Plans maintained or
contributed to by each Borrower and all Qualified Plans maintained or
contributed to by any ERISA Affiliate, and separately identifies the Pension
Plans, Multiemployer Plans, unfunded Pension Plans, Welfare Plans and retiree
Welfare Plans.  Except as set forth on Schedule 4.13, each Qualified Plan has 
been determined by the Internal Revenue Service to qualify under Section 401(a)
of the IRC, and the trusts created thereunder have been determined to be exempt
from tax under the provisions of Section 501(a) of the IRC, and to the best
knowledge of each Borrower nothing has occurred which would cause the loss of
such qualification or tax-exempt status.  Except as set forth on Schedule 4.13,
each Plan is in material compliance with the applicable provisions of ERISA, the
IRC, and all other applicable statutes, governmental rules and regulations,
including the filing of reports required under the IRC or ERISA.  During the
twelve (12) consecutive month period prior to the date of the execution and
delivery of this Agreement:  (i) no Reportable Event has occurred and is
continuing with respect to any Pension Plan subject to Title IV of ERISA, (ii)
no Prohibited Transaction has occurred and is continuing with respect to any
Plan, (iii) neither the Borrower nor any ERISA Affiliate has withdrawn from any
Pension Plan subject to Title IV of ERISA or instituted steps to do so, (iv) no
steps have been instituted to terminate any Plan, and (v) no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a lien under Section 302(f) of ERISA and there is no accumulated funding
deficiency with respect to any Pension Plan, whether or not waived, in each case
under clauses (i) through (v), where a Material Adverse Change could reasonably
be expected to occur as a result.  No condition exists or event or transaction
has occurred in connection with any Plan which could result in the Borrower or
any ERISA Affiliate incurring any material liability, fine or penalty.  Each
Borrower and each ERISA Affiliate have made all contributions required to be
made by them to any Pension Plan or Welfare Plan when due.  Except as otherwise
listed on Schedule 4.13, no Pension Plan subject to ERISA has any Unfunded
Pension Liability where a Material Adverse Change could be reasonably expected
to occur as a result.  Except as otherwise listed on Schedule 4.13, neither any
Borrower nor any ERISA Affiliate is a member of or contributes to any
Multiemployer Plan.  Except as otherwise listed on Schedule 4.13, neither any
Borrower nor any ERISA Affiliate has any contingent liability with respect to
any postretirement benefit under a Welfare Plan other than liability for
continuation coverage described in Part 6 of Title I of ERISA or under
applicable state law.  Except as otherwise listed on Schedule 4.13, and after
the Closing Date that reasonably could not be expected to result in a Material
Adverse Change, there are no pending, or to the knowledge of any Borrower,
threatened claims, actions or lawsuits (other than claims for benefits in the
normal course), asserted or instituted against (x) any Plan or its assets, (y)
any fiduciary with respect to any Plan or (z) any Borrower or any ERISA
Affiliate with respect to any Plan.

4.14         Environmental Condition.  Except as set forth on Schedule 4.14, (a)
to Borrowers’ knowledge, none of Borrowers’ or their Subsidiaries’ properties or
assets has ever been used by Borrowers, their Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such use, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law and could reasonably be
expected to cause a Material Adverse Change to occur, (b) to Borrowers’
knowledge, none of Borrowers’ nor their Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) none of Borrowers
nor any of their Subsidiaries have received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by Borrowers or their Subsidiaries, and (d) none of Borrowers nor any
of their Subsidiaries have received a summons, citation, notice, or directive
from the United States Environmental Protection Agency or any other federal or
state governmental agency concerning any action or omission by any Borrower or
any Subsidiary of a Borrower resulting in the releasing or disposing of
Hazardous Materials into the environment which could reasonably be expected to
cause a Material Adverse Change to occur.

4.15         Intellectual Property.  Each Borrower and each Subsidiary of a
Borrower owns, or holds licenses in, all trademarks, trade names, copyrights,
patents, patent rights, and licenses that are necessary to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.15 (as
updated from

25


--------------------------------------------------------------------------------




time to time by written notice from the Administrative Borrower) is a true,
correct, and complete listing of all material patents, patent applications,
trademarks, trademark applications, copyrights, and copyright registrations as
to which each Borrower or one of its Subsidiaries is the owner or is an
exclusive licensee; provided, however, that Borrowers may amend Schedule 4.15 to
add additional property so long as such amendment occurs by written notice to
Agent not less than 10 days before the date on which a Borrower or any
Subsidiary of Borrower acquires any such property after the Closing Date.  The
intellectual property listed on Schedule 4.15 that will be registered with the
United States Copyright Office not later than 120 days after the Closing Date
represents not less than 80% of the consolidated revenue of the Parent and its
Subsidiaries from all copyrights owned by the Parent and its Subsidiaries.

4.16         Leases.  Borrowers and their Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating and all of such material
leases are valid and subsisting and no material default by Borrowers or their
Subsidiaries exists under any of them.

4.17         Deposit Accounts and Securities Accounts.  Set forth on Schedule
4.17 is a listing of all of Borrowers’ and their U.S. Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person (as updated from time to time by written notice from the
Administrative Borrower).

4.18         Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Borrowers or their Subsidiaries in writing to Agent
or any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents, the Merger Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of Borrowers or their Subsidiaries in
writing to Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  On the Closing
Date, the Closing Date Projections represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent
Borrowers’ good faith estimate of their and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrowers to be reasonable at the time of the delivery thereof to Agent (it
being understood that such projections and forecasts are subject to
uncertainties and contingencies, many of which are beyond the control of
Borrowers and their Subsidiaries and no assurances can be given that such
projections or forecasts will be realized).

4.19         Indebtedness.  Set forth on Schedule 4.19 is a true and complete
list of all Indebtedness in excess of $500,000 of each Borrower and each
Subsidiary of a Borrower outstanding immediately prior to the Closing Date that
is to remain outstanding after the Closing Date and such Schedule accurately
sets forth the aggregate principal amount of such Indebtedness and the principal
terms thereof.

4.20         Material Contracts.  Set forth on Schedule 4.20 is a true and
complete list of all Material Contracts as of the Closing Date.  Each Material
Contract outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date (a) is in full force and effect and is
binding upon and enforceable against each Borrower or Subsidiary thereof that is
a party thereto, and to each Borrower’s best knowledge, each other Person that
is a party thereto in accordance with its terms, (b) has not been otherwise
amended or modified (other than amendments or modifications that are not
prohibited by the terms of this Agreement or any other Loan Document), and (c)
is not in default, in any material respect.

4.21         Merger Documents.  Borrowers have delivered to Agent true and
correct copies of the Merger Documents.  The transactions contemplated by the
Merger Agreement and the other Merger

26


--------------------------------------------------------------------------------




Documents have been consummated in accordance with their respective terms and
nothing has come to any Borrower’s attention that would indicate that any of the
representations and warranties contained in the Merger Documents is not true and
correct in any material respect.

5.             AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers shall and shall
cause each of their respective Subsidiaries to do all of the following:

5.1           Accounting System.  Maintain a system of accounting that enables
Borrowers to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent.  Borrowers also shall keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales.

5.2           Collateral Reporting.  Provide Agent (and if so requested by
Agent, with copies for each Lender) with each of the reports set forth on
Schedule 5.2 at the times specified therein.  In addition, each Borrower agrees
to cooperate fully with Agent to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth above.

5.3           Financial Statements, Reports, Certificates.  Deliver to Agent,
with copies to each Lender, each of the financial statements, reports, or other
items set forth on Schedule 5.3 at the times specified therein.  In addition,
Parent agrees that no Subsidiary of Parent will have a fiscal year different
from that of Parent.

5.4           Intentionally Omitted.

5.5           Inspection.  Permit Agent, each Lender, and each of their duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent or any such Lender may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to
Administrative Borrower.

5.6           Maintenance of Properties.  Maintain and preserve all of their
properties which are necessary or useful in the proper conduct of their business
in good working order and condition, ordinary wear, tear, and casualty excepted
(and except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change), and comply at all times with the
provisions of all material leases to which it is a party as lessee, so as to
prevent any loss or forfeiture thereof or thereunder.

5.7           Taxes.  Cause all assessments and taxes, whether real, personal,
or otherwise, due or payable by, or imposed, levied, or assessed against
Borrowers, their Subsidiaries, or any of their respective assets to be paid in
full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest.  Borrowers will and will cause their
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Agent with proof satisfactory to
Agent indicating that the applicable Borrower or Subsidiary of a Borrower has
made such payments or deposits, except to the extent that the validity of such
payments or taxes shall be the subject of a Permitted Protest.

27


--------------------------------------------------------------------------------




 

5.8           Insurance.

(a)           At Borrowers’ expense, maintain insurance respecting their and
their Subsidiaries’ assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks (“Casualty Loss”) as
ordinarily are insured against by other Persons engaged in the same or similar
businesses.  Borrowers also shall maintain public liability and product
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation.  All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Agent.  Borrowers shall deliver copies of all such policies to Agent with an
endorsement naming Agent as the loss payee (under a satisfactory lender’s loss
payable endorsement) or additional insured, as appropriate.  Each policy of
insurance or endorsement shall contain a clause requiring the insurer to
endeavor to give not less than 30 days prior written notice to Agent in the
event of cancellation of the policy for any reason whatsoever.

(b)           Administrative Borrower shall give Agent prompt notice of any
Casualty Loss exceeding $250,000 covered by such insurance.  So long as no Event
of Default has occurred and is continuing, Borrowers shall have the exclusive
right to adjust any Casualty Loss payable under any such insurance policies
which are less than $250,000.  Following the occurrence and during the
continuation of an Event of Default, or in the case of any Casualty Loss payable
under such insurance exceeding $250,000, Agent shall have the exclusive right to
adjust any Casualty Loss, without any liability to Borrowers whatsoever in
respect of such adjustments.

5.9           Location of Equipment.  Keep Borrowers’ and their Subsidiaries’
Inventory and Equipment (other than vehicles and Equipment out for repair)
having book value in excess of $100,000 only at the locations identified on
Schedule 4.5 and their chief executive offices only at the locations identified
on Schedule 4.7(b); provided, however, that Administrative Borrower may amend
Schedule 4.5 or Schedule 4.7 so long as such amendment occurs by written notice
to Agent not less than 30 days prior to the date on which such Equipment is
moved to such new location or such chief executive office is relocated, so long
as such new location is within the continental United States, and so long as, at
the time of such written notification, the applicable Borrower provides Agent a
Collateral Access Agreement with respect thereto.

5.10         Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

5.11         Leases.  Pay when due all rents and other amounts payable under any
material leases to which any Borrower or any Subsidiary of a Borrower is a party
or by which any Borrower’s or any of its Subsidiaries’ properties and assets are
bound, unless such payments are the subject of a Permitted Protest.

5.12         Existence.  At all times preserve and keep in full force and effect
each Borrower’s and each of its Subsidiaries’ valid existence and good standing,
except as otherwise permitted under Section 6.3 and, except as could not
reasonably be expected to result in a Material Adverse Change, any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.13         Environmental.

(a)           Keep any property either owned or operated by any Borrower or any
Subsidiary of a Borrower free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, except where the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by any Borrower or any Subsidiary of a Borrower and take any Remedial
Actions required to abate said release or otherwise to come

28


--------------------------------------------------------------------------------




into material compliance with applicable Environmental Law, and (d) promptly,
but in any event within 5 days of its receipt thereof, provide Agent with
written notice of any of the following:  (i) notice that an Environmental Lien
has been filed against any of the real or personal property of any Borrower or
any Subsidiary of a Borrower, (ii) commencement of any Environmental Action or
notice that an Environmental Action will be filed against any Borrower or any
Subsidiary of a Borrower, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

5.14         Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made.  The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto, except as
otherwise expressly permitted hereunder.

5.15         Control Agreements.  Take all reasonable steps in order for Agent
to obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and
9-107 of the Code with respect to (subject to the proviso contained in
Section 6.12) all of Borrowers’ and their U.S. Subsidiaries’ Securities
Accounts, Deposit Accounts, electronic chattel paper, investment property, and
letter-of-credit rights.

5.16         Formation of Subsidiaries.  At the time that any Borrower forms any
direct or indirect U.S. Subsidiary or acquires any direct or indirect U.S.
Subsidiary after the Closing Date, such Borrower shall (a) cause such new U.S.
Subsidiary to provide to Lender a joinder to this Agreement, together with such
other security documents (including Mortgages with respect to any Real Property
of such new U.S. Subsidiary), as well as appropriate financing statements (and
with respect to all property subject to a Mortgage, fixture filings), all in
form and substance reasonably satisfactory to Lender (including being sufficient
to grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired U.S. Subsidiary), (b) provide to Agent a
pledge agreement and appropriate certificates and powers or financing
statements, hypothecating all of the direct or beneficial ownership interest in
such new U.S. Subsidiary, in form and substance reasonably satisfactory to
Agent, and (c) provide to Agent all other documentation, including one or more
opinions of counsel reasonably satisfactory to Agent, which in its reasonable
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all property subject to a
Mortgage).  At the time that a Borrower forms any first-tier Foreign Subsidiary
or acquires any first-tier Foreign Subsidiary after the Closing Date, such
Borrower shall provide to Agent a pledge agreement and appropriate certificates
and powers or financing statements, pledging 65% of that Borrower’s beneficial
ownership in such new first-tier Foreign Subsidiary, in form and substance
reasonably satisfactory to the Agent .  Any document, agreement, or instrument
executed or issued pursuant to this Section 5.16 shall be a Loan Document.

5.17         Further Assurances.  At any time upon the request of Agent,
Borrowers shall execute or deliver to Agent, and shall cause their U.S.
Subsidiaries to execute or deliver to Agent, any and all financing statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (collectively, the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect the Agent’s Liens
in all of the properties and assets of Borrowers and their U.S. Subsidiaries
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), to create and perfect Liens in favor of Agent in any Real
Property acquired by Borrowers or their U.S. Subsidiaries after the Closing
Date, and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents.  To the maximum extent permitted

29


--------------------------------------------------------------------------------




by applicable law, Borrowers authorize Agent to execute any such Additional
Documents in Borrowers’ or their U.S. Subsidiaries’ names, as applicable, and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office.

5.18         ERISA Matters.   Furnish to Agent:

(a)           Notice of ERISA Matters.  Forthwith upon learning of the
occurrence of any of the following which could be reasonably expected to result
in a Material Adverse Change, written notice thereof which describes the same
and the steps being taken by a Borrower with respect thereto:  (i) a Prohibited
Transaction in connection with any Plan (ii) the occurrence of a Reportable
Event with respect to any Pension Plan subject to Title IV of ERISA, (iii) the
institution of any steps by the Borrower, the PBGC or any other Person to
terminate any Plan, (iv) the institution of any steps by a Borrower or any ERISA
Affiliate to withdraw from any Pension Plan which could result in material
liability to a Borrower, (v) the failure to make a required contribution to any
Pension Plan if such failure is sufficient to give rise to a lien under Section
302(f) of ERISA, (vi) the taking of any action with respect to a Pension Plan
which could result in the requirement that a Borrower furnish a bond or other
security to the PBGC or such Pension Plan, (vii) any material increase in the
contingent liability of a Borrower with respect to any post retirement Welfare
Plan benefits, (viii) any and all claims, actions, or lawsuits (other than
claims for benefits in the ordinary course) asserted or instituted, and of any
threatened litigation or claims  (other than claims for benefits in the ordinary
course), against a Borrower or against any ERISA Affiliate in connection with
any Plan maintained, at any time, by a Borrower or such ERISA Affiliate, or to
which a Borrower or such ERISA Affiliate has or had at any time any obligation
to contribute, or/and against any such Plan itself, or against any fiduciary of
or service provided to any such Plan, or (ix) the occurrence of any event with
respect to any Plan which would result in the Borrower incurring any material
liability, fine or penalty.

(b)           Copies of ERISA Information.  Upon the Agent’s request, each of
the following shall be delivered by such Borrower to the Agent:  (i) a copy of
each Plan (or, where any such plan is not in writing, complete description
thereof) (and if applicable, related trust agreements or other funding
instruments) and all amendments thereto, all written interpretations thereof and
written descriptions thereof that have been distributed to employees or former
employees of a Borrower or any of its ERISA Affiliates; (ii) the most recent
determination letter issued by the Internal Revenue Service with respect to each
Pension Plan; (iii) for the three most recent plan years, Annual Reports on Form
5500 Series requires to be filed with any governmental agency for each Plan;
(iv) all actuarial reports prepared for the last three plan years for each
Pension Plan; (v) a listing of all Multiemployer Plans, with the aggregate
amount of the most recent annual contributions required to be made by a Borrower
or any ERISA Affiliate to each such Multiemployer Plan and copies of the
collective bargaining agreements requiring such contributions; (vi) any
information that has been provided to the Borrower or any ERISA Affiliate
regarding withdrawal liability under any Multiemployer Plan and (vii) the
aggregate amount of the most recent annual payments made to former employees of
a Borrower or any ERISA Affiliate under any retiree Welfare Plan.

6.             NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will not and will
not permit any of their respective Subsidiaries to do any of the following:

6.1           Indebtedness.  Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except:

(a)           Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

30


--------------------------------------------------------------------------------




 

(b)           Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

(d)           endorsement of instruments or other payment items for deposit and
inadvertent and immaterial overdrafts on payment items for which insufficient
funds are available,

(e)           Indebtedness composing Permitted Investments,

(f)            Indebtedness of any Borrower to any other Borrower, of any
Borrower to any U.S. Subsidiary, of any U.S. Subsidiary to any other U.S.
Subsidiary, of any Foreign Subsidiary to any Borrower or of any Foreign
Subsidiary to any Subsidiary so long as all such instruments evidencing any such
Indebtedness owed to a Borrower or a U.S. Subsidiary are pledged to the Agent to
secure the Obligations, and of any Borrower to any Foreign Subsidiary or any
U.S. Subsidiary to any Foreign Subsidiary so long as the principal amount of all
such Indebtedness (1) owed to SoftBrands Research PVT. LTD. does not exceed
$1,000,000 in the aggregate outstanding at any time; (2) owed to WinnLodge AG
does not exceed $1,000,000 in the aggregate outstanding at any time; and (3)
owed to any other Foreign Subsidiary does not exceed $2,300,000 in the aggregate
outstanding at any time, and in all cases subject to the Intercompany
Subordination Agreement,

(g)           Indebtedness not in excess of $500,000 in the aggregate
outstanding at any time on terms reasonably acceptable to Agent, and
subordinated to the Obligations pursuant to a subordination agreement reasonably
acceptable to Agent, and any Refinancing Indebtedness in respect of such
Indebtedness subject to the limitations provided in this Section 6.1(g),

(h)           Hedge Agreements entered into for bona fide hedging purposes and
not for speculation,

(i)            unsecured contingent liabilities arising with respect to
customary indemnification obligations in favor of sellers in connection with
Permitted Acquisitions and purchasers of assets in connection with dispositions
permitted under Section 6.4 in an aggregate amount not to exceed $500,000
outstanding at any time,

(j)            unsecured contingent liabilities and guaranties of Borrowers or
any of their Subsidiaries with respect to Indebtedness and lease obligations of
any Borrower or any Subsidiary otherwise permitted under this Agreement,

(k)           unsecured Indebtedness in an aggregate amount not to exceed
$500,000 outstanding at any time assumed in Permitted Acquisitions and any
Refinancing Indebtedness in respect of such Indebtedness,

(l)            other unsecured Indebtedness in an aggregate principal amount not
exceeding $500,000 at any time outstanding, and

(m)          other secured Indebtedness solely to the extent permitted under
clause (q) in the definition of Permitted Liens.

6.2           Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

31


--------------------------------------------------------------------------------




 

6.3           Restrictions on Fundamental Changes.

(a)           Enter into any merger, consolidation or reorganization, except as
otherwise permitted pursuant to this Section 6.3, and except for (i) the merger,
consolidation or reorganization of any Borrower into any other Borrower, (ii)
the merger, consolidation or reorganization of any Subsidiary of any Borrower
into any Borrower as long as such Borrower is the Person surviving such merger,
consolidation or reorganization, (iii) the merger, consolidation or
reorganization of any U.S. Subsidiary into another U.S. Subsidiary or any
Foreign Subsidiary into another Foreign Subsidiary and (iv) in connection with
any Permitted Acquisition.

(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), provided that any Subsidiary which is not a Borrower may
liquidate or dissolve if the Parent determines in good faith that such
liquidation, winding up or dissolution is in the best interest of Parent and its
Subsidiaries and so long (i) the revenue of such Subsidiary at the time of the
proposed liquidation or dissolution does not comprise more than 5% of the
Parent’s and its Subsidiaries’ consolidated revenue and (ii) the value of the
assets of such Subsidiary at the time of the proposed liquidation or dissolution
does not exceed $1,500,000.

(c)           Suspend or go out of a substantial portion of its or their
business, provided that any Subsidiary which is not a Borrower may suspend or go
out of a substantial portion of its business if the Parent determines in good
faith that action is in the best interest of Parent and its Subsidiaries and so
long (i) the revenue of such Subsidiary at the time of the action does not
comprise more than 5% of the Parent’s and its Subsidiaries’ consolidated revenue
and (ii) the value of the assets of such Subsidiary at the time of the proposed
action does not exceed $1,500,000.

6.4           Disposal of Assets.  Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of (or enter into
an agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of the assets of any Borrowers or any Subsidiary of a Borrower.

6.5           Change Name.  Change any Borrower’s or any of its Subsidiaries’
name, organizational identification number, state of organization or
organizational identity; provided, however, that a Borrower or a Subsidiary of a
Borrower may change its name upon at least 20 days prior written notice by
Administrative Borrower to Agent of such change and so long as, at the time of
such written notification, such Borrower or such Subsidiary provides any
financing statements necessary to perfect and continue perfected the Agent’s
Liens.

6.6           Nature of Business.  Make any change in the general nature of
their business as described in Schedule 6.6 or acquire any properties or assets
that are not reasonably related to the conduct of such business activities.

6.7           Prepayments and Amendments.  Except (i) in connection with
Refinancing Indebtedness permitted by Section 6.1, (ii) prepayment of the
Obligations as provided in this Agreement, (iii) payment of Indebtedness to the
Existing Lender on the Closing Date, (iv) payment of Indebtedness owed by a
Borrower to another Borrower or Subsidiary or by a Subsidiary to a Borrower or
Subsidiary subject in all cases to Section 6.1 and (v) payment of Indebtedness
secured by an asset that becomes due as a result of the sale or transfer of such
asset subject to Section 6.1,

(a)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Borrower or any Subsidiary of a Borrower, other than the
Obligations in accordance with this Agreement,

 

32


--------------------------------------------------------------------------------


 

(b)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment of the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or

(c)           directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing  or concerning Indebtedness permitted
under Section 6.1(b) ,(c), (f), (g), (i), (j), (k) or (l).

6.8           Change of Control.  Cause, permit, or suffer, directly or
indirectly, any Change of Control.

6.9           Intentionally Omitted.

6.10         Distributions.  Make any distribution or declare or pay any
dividends (in cash or other property, other than common Stock) on, or purchase,
acquire, redeem, or retire any of any Borrower’s Stock, of any class, whether
now or hereafter outstanding, except for:

(a)           dividends and distributions made by any Subsidiary to a U.S.
Subsidiary or to a Borrower or by any Foreign Subsidiary to a Foreign
Subsidiary,

(b)           dividends and distributions made by Parent with respect to its
Stock payable solely in additional shares of Stock,

(c)           repurchases pursuant to and in accordance with stock option and
other Benefit Plans or in connection with the severance or termination of
officers and employees of the Borrowers and their Subsidiaries, and

(d)           so long as no Default or Event of Default shall have occurred and
be continuing or would result from any such payment, cash dividends on up to
18,000 shares of Series C-1 Convertible Preferred Stock and up to 6,667 shares
of Series D Convertible Preferred Stock (x)  in an amount not to exceed 8% per
annum payable on a semi-annual basis, (y)  in an amount not to exceed 10% per
annum payable on a semi-annual basis from the first day of the fiscal quarter in
which any Remedy Event shall occur through the end of the fiscal quarter in
which such Remedy Event is cured, and (z) to the extent necessary to pay cash
dividends that were accrued and not paid during any previous Event of Default or
Default (for the avoidance of doubt, no dividends shall be paid under clause
(x), (y) or (z) of this Section 6.10(iv)  while there is a Default or Event of
Default continuing but  such dividends may be accrued and paid when there is no
Default or Event of Default continuing and provided that such payment of accrued
and unpaid dividends would not result in a Default or Event of Default).

6.11         Accounting Methods.  Modify or change their fiscal year or their
method of accounting (other than as may be required to conform to GAAP) or enter
into, modify, or terminate any agreement currently existing, or at any time
hereafter entered into with any third party accounting firm or service bureau
for the preparation or storage of Borrowers’ or their Subsidiaries’ accounting
records without said accounting firm or service bureau agreeing to provide Agent
information regarding Borrowers’ and their Subsidiaries’ financial condition.

6.12         Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Administrative Borrower and its U.S. Subsidiaries shall not have
Permitted Investments (other than in the Cash Management Accounts) in Deposit
Accounts or Securities Accounts in an aggregate amount in excess of $500,000 at
any one time unless Administrative Borrower or

33


--------------------------------------------------------------------------------




its U.S. Subsidiary, as applicable, and the applicable securities intermediary
or bank have entered into Control Agreements governing such Permitted
Investments in order to perfect (and further establish) the Agent’s Liens in
such Permitted Investments.  Subject to the foregoing proviso, Borrowers shall
not and shall not permit their U.S. Subsidiaries to establish or maintain any
Deposit Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.

6.13         Transactions with Affiliates.  Except as set forth on Schedule
6.13, directly or indirectly enter into or permit to exist any transaction with
any Affiliate of any Borrower or any Subsidiary of a Borrower except for:

(a)           transactions (other the payment of management, consulting,
monitoring, advisory fees or transfer pricing transactions to the extent
constituting Permitted Investments or Indebtedness permitted under Section 6.1)
between Borrowers or their Subsidiaries, on the one hand, and any Affiliate of
Borrowers or their Subsidiaries which is not a Borrower or a Subsidiary of a
Borrower, on the other hand, so long as such transactions (i) are upon fair and
reasonable terms, (ii) are fully disclosed to Agent if they involve one or more
payments by any Borrower or any of Subsidiary of a Borrower in excess of
$250,000 for any single transaction or series of transactions, and (iii) are no
less favorable to Borrowers or their Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate; and

(b)           the payment of reasonable fees, compensation, or employee benefit
arrangements to, and any indemnity provided for the benefit of, outside
directors of Parent in the ordinary course of business and consistent with
industry practice.

6.14         Use of Proceeds.  Use the proceeds of the Advances and the Term
Loan for any purpose other than (a) on the Closing Date, (i) to finance a
portion of the Merger Transaction, (ii) repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing to Existing
Lender, and (iii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted purposes.

6.15         Equipment with Bailees.  Store the Equipment of Borrowers or their
Subsidiaries at any time now or hereafter with a bailee, warehouseman, or
similar party.

6.16         Financial Covenants.

(a)           Minimum EBITDA.  Fail to achieve EBITDA, measured on a quarter-end
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

Applicable Amount

 

Applicable Period

$

1,273,000

 

For the 3 month period ending December 31, 2006

$

2,930,000

 

For the 6 month period ending March 31, 2007

$

5,117,000

 

For the 9 month period ending June 30, 2007

$

8,027,000

 

For the 12 month period ending September 30, 2007

$

8,931,000

 

For the 12 month period ending December 31, 2007

$

9,436,000

 

For the 12 month period ending March 31, 2008

$

9,736,000

 

For the 12 month period ending June 30, 2008

$

9,606,000

 

For the 12 month period ending September 30, 2008

$

10,000,000

 

For the 12 month period ending each quarter thereafter

 

34


--------------------------------------------------------------------------------




 

(b)           Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio,
measured on a quarter-end basis, less than the required amount set forth in the
following table for the applicable period set forth opposite thereto:

Applicable Ratio

 

Applicable Period

0.75:1.0

 

For the 3 month period ending December 31, 2006

0.40:1.0

 

For the 6 month period ending March 31, 2007

0.62:1.0

 

For the 9 month period ending June 30, 2007

0.83:1.0

 

For the 12 month period ending September 30, 2007

0.86:1.0

 

For the 12 month period ending December 31, 2007

1.0:1.0

 

For the 12 month period ending March 31, 2008

1.0:1.0

 

For the 12 month period ending June 30, 2008

1.0:1.0

 

For the 12 month period ending September 30, 2008

1.1:1.0

 

For the 12 month period ending each quarter thereafter

 

35


--------------------------------------------------------------------------------




 

(c)           Capital Expenditures.  Make Capital Expenditures in excess of the
amount set forth in the following table for the applicable period; provided that
(1) with respect to any portion of the Capital Expenditure limitation solely for
the 3 month period ended September 30, 2006, that is not fully utilized in such
3 month period, such unused amount may be carried forward to fiscal year 2007
(but to no other succeeding fiscal year) and such carried forward amount shall
be deemed to be utilized first, provided, further that such carried forward
amount shall not included in calculating the Fixed Charge Coverage Ratio for the
measurement periods at December 31, 2006, March 31, 2007, June 30, 2007 and
September 30, 2007 and (2) with respect to any portion of the Capital
Expenditure limitation for any subsequent period that is not fully utilized in
such period, such unused amount may be carried forward to the next succeeding
fiscal year (but to no other succeeding fiscal year) and such carried forward
amount shall be deemed to be utilized first :

3 month period ended
September 30, 2006

 

Fiscal Year 2007

 

Fiscal Year 2008

 

Fiscal Year 2009
and thereafter

$

1,100,000

 

$

3,625,000

 

$

3,000,000

 

120% of Capital Expenditures set forth on the Parent’s Projections delivered for
such year in accord with Section 5.3 on terms satisfactory to Agent

 

(d)           Required Availability.  From the Closing Date through and
including the date on which the financial covenants set forth in (a) and (b)
above are first measured and verified by the Administrative Agent, permit Excess
Availability plus Qualified Cash to be less than $9,000,000.

6.17         ERISA.  Each Borrower shall not, nor shall any Borrower cause or
permit, any ERISA Affiliate to allow any condition to exist in connection with
any Pension Plan subject to Title IV of ERISA which could reasonably be expected
to constitute grounds for the PBGC to institute proceedings to have such Pension
Plan terminated or a trustee appointed to administer such Pension Plan; and each
Borrower shall not engage in, or permit to exist or occur, or permit any ERISA
Affiliate to engage in, or permit to exist or occur, any other condition, event
or transaction with respect to any Pension Plan which could result in a Borrower
or any ERISA Affiliate incurring any material liability, fine or penalty.

6.18         Intellectual Property.  No Borrower shall permit the intellectual
property listed on Schedule 4.15 that is to be registered with the United States
Copyright Office no later than 120 days after the Closing Date to represent less
than 80% of the consolidated revenue of the Parent and its Subsidiaries from all
copyrights owned by the Parent and its Subsidiaries.

6.19         Merger Documents.  Amend, modify or waive in any way materially
adverse to Parent, any Borrower, or the Lender Group, any term or provision of
the Merger Documents.

7.             EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

36


--------------------------------------------------------------------------------




 

7.1           If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or (b)
all or any portion of the principal of the Obligations;

7.2           If Borrowers or any Subsidiary of any Borrower

(a)           fails to perform or observe any covenant or other agreement
contained in sections (j) and (x)(i) of Schedule 3.1,or in any of Sections 2.7,
5.2, 5.3, 5.4, 5.5, 5.8, 5.12, 5.14, 5.16, 5.17, 5.18 and 6.1 through 6.19 of
this Agreement or Section 6 of the Security Agreement;

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.6, 5.7, 5.9, 5.10, 5.11 and 5.15 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Borrower or (ii) written notice thereof is given to Administrative Borrower
by Agent; or

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 7 (in which event such other provision of this Section
7 shall govern), and such failure continues for a period of 20 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Borrower or (ii) written notice thereof is given to
Administrative Borrower by Agent;

7.3           If any material portion of any Borrower’s or any of its
Subsidiaries’ assets is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any third Person and
the same is not discharged before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such property or asset is subject to
forfeiture by such Borrower or the applicable Subsidiary;

7.4           If an Insolvency Proceeding is commenced by any Borrower or any
Subsidiary of a Borrower;

7.5           If an Insolvency Proceeding is commenced against any Borrower or
any Subsidiary of a Borrower, and any of the following events occur:  (a) the
applicable Borrower or Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof, (d)
an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, any Borrower or any Subsidiary of a Borrower, or (e)
an order for relief shall have been issued or entered therein;

7.6           If any Borrower or any Subsidiary of a Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

7.7           If one or more judgments, orders, or awards involving an aggregate
amount of $500,000, or more (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing) shall
be entered or filed against any Borrower or any Subsidiary of any Borrower or
with respect to any of their respective assets, and the same is not released,
discharged, bonded against, or stayed

37


--------------------------------------------------------------------------------




 

pending appeal before the earlier of 30 days after the date it first arises or 5
days prior to the date on which such asset is subject to being forfeited by the
applicable Borrower or the applicable Subsidiary;

7.8           If there is a default in one or more agreements to which any
Borrower or any Subsidiary of a Borrower is a party with one or more third
Persons relative to Indebtedness of any Borrower or any Subsidiary of any
Borrower involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in acceleration of the maturity of the applicable Borrower’s or Subsidiary’s
obligations thereunder (unless rescinded prior to the Agent taking any action
hereunder);

7.9           If any warranty, representation, statement, or Record made herein
or in any other Loan Document or delivered to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

7.10         If there is an event of default under any Material Contract and the
consequence of such event of default constitutes a material adverse effect on
the Borrowers’ business as determined by the Agent in its reasonable discretion;

7.11         If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement;

7.12         Any provision of any Loan Document shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by any Borrower or any Subsidiary of a Borrower, or a proceeding
shall be commenced by any Borrower or any Subsidiary of a Borrower, or by any
Governmental Authority having jurisdiction over any Borrower or any Subsidiary
of a Borrower, seeking to establish the invalidity or unenforceability thereof,
or any Borrower or any Subsidiary of a Borrower shall deny that it has any
liability or obligation purported to be created under any Loan Document;

7.13         The occurrence of a Change of Control; or

7.14         (a) The Institution by the PBGC, a Borrower or any ERISA Affiliate
of steps to terminate a Plan or to organize, withdraw from or terminate from a
multiple employer plan or a Multiemployer Plan if as a result of such
reorganization, withdrawal or termination, such Borrower or any ERISA Affiliate
could be required to make a contribution to such Pension Plan or could incur a
liability or obligation to such Pension Plan in excess of $500,000 or (b) a
contribution failure occurs with respect to any Plan sufficient to give rise to
a lien under Section 302(f) of ERISA; or (c) the assets of a Borrower or any
ERISA Affiliate are encumbered as a result of security provided to a Plan
pursuant to Section 412 of the IRC or Section 306 of ERISA in connection with a
request for a minimum funding waiver or extension of the amortization period, or
pursuant to Section 401(a)(29) of the IRC or Section 307 of ERISA as a result of
a Pension Plan amendment; or (d) a Borrower or an ERISA Affiliate fails to pay a
PBGC premium with respect to a Pension Plan subject to Title IV of ERISA when
due and it remains unpaid for more than 30 days thereafter; or (e) the
occurrence of a Prohibited Transaction or Reportable Event with respect to a
Plan which could reasonably be expected to have a Material Adverse Change; or
(f) a Borrower or any of its ERISA Affiliates creates or permits the creation of
any accumulated funding deficiency in excess of $100,000, whether or not waived.

38


--------------------------------------------------------------------------------




 

8.             THE LENDER GROUP’S RIGHTS AND REMEDIES.

8.1           Rights and Remedies.  Upon the occurrence and with contemporaneous
notice to the Administrative Borrower, and during the continuation, of an Event
of Default, the Required Lenders (at their election but without notice of their
election and without demand) may authorize and instruct Agent to do any one or
more of the following on behalf of the Lender Group (and Agent, acting upon the
instructions of the Required Lenders, shall do the same on behalf of the Lender
Group), all of which are authorized by Borrowers:

(a)           Declare all or any portion of the Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

(b)           Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;

(c)           Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent’s Liens in the Collateral and without affecting the
Obligations; and

(d)           The Lender Group shall have all other rights and remedies
available at law or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrowers.

8.2           Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

9.             TAXES AND EXPENSES.

If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Borrower, may do any or all of the following:  (a) make payment of
the same or any part thereof, (b) set up such reserves against the Borrowing
Base or the Maximum Revolver Amount as Agent deems necessary to protect the
Lender Group from the exposure created by such failure, or (c) in the case of
the failure to comply with Section 5.8 hereof, obtain and maintain insurance
policies of the type described in Section 5.8 and take any action with respect
to such policies as Agent deems prudent.  Any such amounts paid by Agent shall
constitute Lender Group Expenses and any such payments shall not constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this Agreement.  Agent need
not inquire as to, or contest the validity of, any such expense, tax, or Lien
and

39


--------------------------------------------------------------------------------




the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

10.           WAIVERS; INDEMNIFICATION.

10.1         Demand; Protest; etc.  Except as specifically provided in Section
8.1, each Borrower waives demand, protest, notice of protest, notice of default
or dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which any such
Borrower may in any way be liable.

10.2         The Lender Group’s Liability for Collateral.  Each Borrower hereby
agrees that:  (a) so long as Agent complies in good faith with its obligations
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) so long as
Agent complies in good faith with its obligations under the Code, all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3         Indemnification.  Each Borrower shall pay, indemnify, defend, and
hold the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrowers’ and their
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Parent or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Parent or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”).  The foregoing to the contrary
notwithstanding, Borrowers shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person.  This provision
shall survive the termination of this Agreement and the repayment of the
Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  A Person seeking
to be indemnified under this Section 10.3 shall use its reasonable efforts to
notify the Administrative Borrower of any event requiring indemnification under
this Section 10.3 within 20 days following such Person’s knowledge of the event
giving rise to the indemnification claim.  A Person’s failure to notify the
Administrative Borrower in accord with the immediately preceding sentence shall
not in any way relieve the Borrowers’ of their indemnification obligations
hereunder. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART

40


--------------------------------------------------------------------------------




ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.

11.           NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or telefacsimile to Borrowers in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:

If to Administrative Borrower:

 

SOFTBRANDS, INC.
Two Meridian Crossing, Suite 800
Minneapolis, MN 55423
Attn: Chief Financial Officer
Fax No.: 612-851-6280

 

 

 

with copies to:

 

Dorsey & Whitney LLP

 

 

50 South Sixth Street, Suite 1500

 

 

Minneapolis, MN 55402

 

 

Attn: Tom Martin, Esq.

 

 

Fax No.: 612-340-7806

 

 

 

If to Agent:

 

WELLS FARGO FOOTHILL, INC.

 

 

One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn: Business Finance Manager
Fax No.: 617-523-1697

 

 

 

with copies to:

 

Duane Morris LLP

 

 

227 West Monroe Street, Suite 3400

 

 

Chicago, Illinois 60606

 

 

Attn: Kenneth A. Latimer, Esq.

 

 

Fax No.: 312-499-6701

Agent and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

12.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF

41


--------------------------------------------------------------------------------




THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  BORROWERS AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)           BORROWERS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWERS AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

13.           ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

13.1         Assignments and Participations.

(a)           Any Lender may assign and delegate to one or more assignees (each
an “Assignee”) that are Eligible Transferees all or any portion, of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount (unless waived
by the Agent) of $5,000,000 (except such minimum amount shall not apply to (x)
an assignment or delegation by any Lender to any other Lender or an Affiliate of
any Lender or (y) a group of new Lenders, each of whom is an Affiliate of each
other or a fund or account managed by any such new Lender or an Affiliate of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided, however, that Borrowers and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Administrative
Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Administrative Borrower and Agent an Assignment and
Acceptance and Agent has notified the assigning Lender of its receipt thereof in
accordance with Section 13.1(b), and (iii) unless waived by the Agent, the
assigning Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500.  Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.

42


--------------------------------------------------------------------------------




 

(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and, if applicable,  payment of the required
processing fee, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation among Borrowers, the assigning Lender, and the Assignee; provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 16.7(a) of this
Agreement.

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (vi) such Assignee agrees that it will perform all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve

43


--------------------------------------------------------------------------------




 

any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would (A)
extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable following the occurrence of an Event of Default as provided in
Section 8.1, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement.  The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collections of Borrowers or their Subsidiaries,
the Collateral, or otherwise in respect of the Obligations.  No Participant
shall have the right to participate directly in the making of decisions by the
Lenders among themselves.

(f)            In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 16.7, disclose all documents and information which it now or hereafter
may have relating to Borrowers and their Subsidiaries and their respective
businesses.

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

13.2         Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lenders shall
release any Borrower from its Obligations.  A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1 hereof and the definition of “Eligible Transferee,” no consent or
approval by any Borrower is required in connection with any such assignment.

14.           AMENDMENTS; WAIVERS.

14.1         Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Administrative Borrower (on behalf of all Borrowers) and then any
such waiver or consent shall be effective, but only in the specific instance and
for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Administrative Borrower (on behalf of all
Borrowers), do any of the following:

(a)           increase or extend any Commitment of any Lender,

 

44


--------------------------------------------------------------------------------


 

(b)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c)           reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d)           change the Pro Rata Share that is required to take any action
hereunder,

(e)           amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(f)            other than as permitted by Section 15.12, release Agent’s Lien in
and to any of the Collateral,

(g)           change the definition of “Required Lenders” or “Pro Rata Share”,

(h)           contractually subordinate any of the Agent’s Liens,

(i)            other than in connection with a merger, liquidation, dissolution
or sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower from any obligation for the payment of money,

(j)            amend any of the provisions of Section 2.4(b)(i) or (ii),

(k)           change the definition of Borrowing Base, Maximum Revolver Amount,
Term Loan Amount, or change Section 2.1(b), or

(l)            amend any of the provisions of Section 15.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document.  The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrowers, shall not require consent by or the agreement of Borrowers.

14.2         Replacement of Holdout Lender.

(a)           If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder.  Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b)           Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective

45


--------------------------------------------------------------------------------




 

date of such replacement, the Holdout Lender shall be deemed to have executed
and delivered such Assignment and Acceptance.  The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 13.1.  Until such
time as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Risk Participation Liability of such Letter of Credit.

14.3         No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.           AGENT; THE LENDER GROUP.

15.1         Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints WFF as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as such on the express conditions contained in this Section 15. 
The provisions of this Section 15 (other than the rights of Lenders and
Administrative Borrower under Section 15.9 and the proviso to Section 15.11(a))
are solely for the benefit of Agent, and the Lenders, and Borrowers and their
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein.  Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrowers and their Subsidiaries, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrowers, the
Obligations, the Collateral, the Collections of Borrowers and their

46


--------------------------------------------------------------------------------




Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2         Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3         Liability of Agent.  None of the Agent Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Borrowers or the
books or records or properties of any of Borrowers’ Subsidiaries or Affiliates.

15.4         Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

15.5         Notice of Default or Event of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.”  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to)

47


--------------------------------------------------------------------------------




 

take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6         Credit Decision.  Each Lender acknowledges that none of the Agent
Related Persons has made any representation or warranty to it, and that no act
by Agent hereinafter taken, including any review of the affairs of Borrowers and
their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person party to a Loan Document. 
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers and any other Person party to a Loan
Document that may come into the possession of any of the Agent Related Persons.

15.7         Costs and Expenses; Indemnification.  Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrowers are obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Borrowers and their Subsidiaries received by
Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders.  In the event Agent is not reimbursed
for such costs and expenses by Borrowers or their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata Share thereof.  Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrowers and without limiting
the obligation of Borrowers to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8         Agent in Individual Capacity.  WFF and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind

48


--------------------------------------------------------------------------------




 

of banking, trust, financial advisory, underwriting, or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person party to
any Loan Documents as though WFF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge that, pursuant to such activities,
WFF or its Affiliates may receive information regarding Borrowers or their
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include WFF in its
individual capacity.

15.9         Successor Agent.  Agent may resign as Agent upon 45 days notice to
the Lenders (unless such notice is waived by the Required Lenders).  If Agent
resigns under this Agreement, the Required Lenders shall appoint a successor
Agent for the Lenders and, as long as no Event of Default has occurred and is
continuing, with the consent of Administrative Borrower, which consent shall not
be unreasonably withheld, delayed or conditioned.  If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders, a successor Agent.  If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders and, as
long as no Event of Default has occurred and is continuing, with the consent of
Administrative Borrower, which consent shall not be unreasonably withheld,
delayed or conditioned.  In any such event, upon the acceptance of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.  If no successor Agent has accepted appointment as Agent by the
date which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10       Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person party to
any Loan Documents as though such Lender were not a Lender hereunder without
notice to or consent of the other members of the Lender Group.  The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Borrowers
or their Affiliates and any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Borrowers or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.  With respect to the Swing Loans
and Protective Advances, Swing Lender shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not the sub-agent of Agent.

15.11       Withholding Taxes.

(a)           All payments made by any Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required, each Borrower shall
comply with the penultimate

49


--------------------------------------------------------------------------------




 

sentence of this Section 15.11(a).  “Taxes” shall mean, any taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein measured by or based on the net income or net
profits of any Lender) and all interest, penalties or similar liabilities with
respect thereto.  If any Taxes are so levied or imposed, each Borrower agrees to
pay the full amount of such Taxes and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement, any
note, or Loan Document, including any amount paid pursuant to this Section
15.11(a) after withholding or deduction for or on account of any Taxes, will not
be less than the amount provided for herein; provided, however, that Borrowers
shall not be required to increase any such amounts if the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction). 
Each Borrower will furnish to Agent as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by any Borrower.

(b)           If a Lender claims an exemption from United States withholding
tax, Lender agrees with and in favor of Agent and any Borrower, to deliver to
Agent:

(i)            if such Lender claims an exemption from United States withholding
tax pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN, before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Borrower;

(ii)           if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or any Borrower;

(iii)          if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or any
Borrower; or

(iv)          such other form or forms, including IRS Form W-9, as may be
required under the IRC or other laws of the United States as a condition to
exemption from, or reduction of, United States withholding or backup withholding
tax before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or any Borrower.

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(c)           If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, Lender agrees with and in favor of
Agent and Borrowers, to deliver to Agent any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Administrative Borrower.

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

50


--------------------------------------------------------------------------------




 

(d)           If any Lender claims exemption from, or reduction of, withholding
tax and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrowers to such Lender, such
Lender agrees to notify Agent and Administrative Borrower of  the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrowers
to such Lender.  To the extent of such percentage amount, Agent and Borrowers
will treat such Lender’s documentation provided pursuant to Sections 15.11(b) or
15.11(c) as no longer valid.  With respect to such percentage amount, Lender may
provide new documentation, pursuant to Sections 15.11(b) or 15.11(c), if
applicable.

(e)           If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by subsection (b)
or (c) of this Section 15.11 are not delivered to Agent, then Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

(f)            If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender due to a
failure on the part of such Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent, as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section 15.11, together with all costs and expenses (including
attorneys fees and expenses).  The obligation of the Lenders under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

15.12       Collateral Matters.

(a)           The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Administrative
Borrower certifies to Agent that the sale or disposition is permitted under
Section 6.4 of this Agreement or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower or its Subsidiaries owned any
interest at the time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to a Borrower or its Subsidiaries under a
lease that has expired or is terminated in a transaction permitted under this
Agreement.  Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders.  Upon request by Agent or
Administrative Borrower at any time, the Lenders will confirm in writing Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 15.12; provided, however, that (1) Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrowers in respect of)
all interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

(b)           Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or

51


--------------------------------------------------------------------------------




 

enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

15.13       Restrictions on Actions by Lenders; Sharing of Payments.

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, after the occurrence and during the continuance of any Event
of Default, upon the written request of Agent, set off against the Obligations,
any amounts owing by such Lender to Borrowers or any deposit accounts of
Borrowers now or hereafter maintained with such Lender.  Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.14       Agency for Perfection.  Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

15.15       Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer of immediately available
funds pursuant to such wire transfer instructions as each party may designate
for itself by written notice to Agent.  Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.16       Concerning the Collateral and Related Loan Documents.  Each member
of the Lender Group authorizes and directs Agent to enter into this Agreement
and the other Loan Documents.  Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set

52


--------------------------------------------------------------------------------




 

forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.17       Field Audits and Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information.  By becoming a party to this
Agreement, each Lender:

(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrowers
and will rely significantly upon Borrowers’ and their Subsidiaries’ books and
records, as well as on representations of Borrowers’ personnel,

(d)           agrees to keep all Reports and other material, non-public
information regarding Borrowers and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 16.7, and

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Borrowers; and (ii) to pay and protect, and indemnify,
defend and hold Agent, and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including, attorneys fees and costs) incurred by Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrowers, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of
Administrative Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Administrative
Borrower, Agent promptly shall provide a copy of same to such Lender, and (z)
any time that Agent renders to Administrative Borrower a statement regarding the
Loan Account, Agent shall send a copy of such statement to each Lender.

15.18       Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing

53


--------------------------------------------------------------------------------




 

contained herein shall confer upon any Lender any interest in, or subject any
Lender to any liability for, or in respect of, the business, assets, profits,
losses, or liabilities of any other Lender.  Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender. 
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group.  No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

15.19       Bank Product Providers.  Each Bank Product Provider shall be deemed
a party hereto for purposes of any reference in a Loan Document to the parties
for whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein.  In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

16.           GENERAL PROVISIONS.

16.1         Effectiveness.  This Agreement shall be binding and deemed
effective when executed by Borrowers, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

16.2         Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

16.3         Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrowers,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

16.4         Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

16.5         Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

16.6         Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Borrower or the transfer to the Lender Group
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other

54


--------------------------------------------------------------------------------




 

voidable or recoverable payments of money or transfers of property (each, a
“Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys fees of the Lender Group
related thereto, the liability of Borrowers automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

16.7         Confidentiality.

(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrowers
and their Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except:  (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group, (ii)
to Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed in writing to receive such information hereunder subject to the
terms of this Section 16.7, (iii) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation, (iv) as may be agreed to
in advance by Administrative Borrower or its Subsidiaries or as requested or
required by any Governmental Authority pursuant to any subpoena or other legal
process (and the Agent shall use its reasonable efforts to provide notice of the
same to the Administrative Borrower), (v) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (vi) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that any such assignee, participant, or pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and
(vii) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents.  The provisions of this Section 16.7(a) shall survive for
3 years after the payment in full of the Obligations.

(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.

16.8         Lender Group Expenses.  Borrowers agree to pay any and all Lender
Group Expenses promptly after demand therefor by Agent and agrees that their
obligations contained in this Section 16.8 shall survive payment or satisfaction
in full of all other Obligations.

16.9         USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies Borrowers that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow such Lender to identify
Borrowers in accordance with the Act.

16.10       Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

16.11       Parent as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative

55


--------------------------------------------------------------------------------




 

Borrower (i) to provide Agent with all notices with respect to Advances and
Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Advances and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.  It is understood that the
handling of the Loan Account and Collateral of Borrowers in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to Borrowers
in order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof.  Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group.  To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (a) the handling of the Loan Account and
Collateral of Borrowers as herein provided, (b) the Lender Group’s relying on
any instructions of the Administrative Borrower, or (c) any other action taken
by the Lender Group hereunder or under the other Loan Documents, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 16.11 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.  A Person
seeking to be indemnified under this Section 16.11 shall use its reasonable
efforts to notify the Administrative Borrower of any event requiring
indemnification under this Section 16.11 within 20 days following such Person’s
knowledge of the event giving rise to the indemnification claim.  A Person’s
failure to notify the Administrative Borrower in accord with the immediately
preceding sentence shall not in any way relieve the Borrowers’ of their
indemnification obligations hereunder.

[Signature pages to follow.]

56


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

SoftBrands, Inc.
a Delaware corporation, as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Gregg A. Waldon

 

 

 

Title:

 

Senior Vice President and Secretary

 

 

 

 

 

 

 

SoftBrands Manufacturing, Inc.
a Minnesota corporation, as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Robert Wright

 

 

 

Title:

 

Vice President and Secretary

 

 

 

 

 

 

 

SoftBrands International, Inc.
a Delaware corporation, as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Robert Wright

 

 

 

Title:

 

Vice President and Secretary

 

 

 

 

 

 

 

SoftBrands Licensing, Inc.
a Delaware corporation, as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Robert Wright

 

 

 

Its:

 

Vice President and Secretary

 

 

 

 

 

 

 

MAI Systems Corporation
a Delaware corporation, as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Robert Wright

 

 

 

Its:

 

Vice President and Secretary

 

 

 

 

 

 

 

Hotel Information Systems, Inc.
a Delaware corporation, as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Robert Wright

 

 

 

Its:

 

Vice President and Secretary

 

 

 

 

 

 

 

CLS Software International, Inc.
a California corporation, as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Robert Wright

 

 

 

Its:

 

Vice President and Secretary

 

 

 

 

 

 

 

Wells Fargo Foothill, Inc.
a California corporation, as Agent and a Lender

 

 

 

 



By:

  /s/ Robert Stanley

 

 

 

Its:

   Vice President

 

 

57


--------------------------------------------------------------------------------


 

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Administrative Borrower or its Subsidiaries.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person (other than a Person that is already a
Subsidiary), (b) the acquisition of Stock (including the acquisition of any
rights, warrants or options to acquire the Stock) of any Person (other than a
Person that is already a Subsidiary), or otherwise causing any Person (other
than a Person that is already a Subsidiary) to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is already a Subsidiary).

“Additional Documents” has the meaning specified therefor in Section 5.17.

“Administrative Borrower” has the meaning specified therefor in Section 16.11.

“Advances” has the meaning specified therefor in Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.13 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.  No officer or employee of a Person who is not a Person under
clause (a), (b) or (c) of the proviso to the preceding sentence shall be deemed
to be an Affiliate.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Borrowers or their Subsidiaries to
Agent under the Loan Documents.


--------------------------------------------------------------------------------




 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Assignee” has the meaning specified therefor in Section 13.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any officer or employee of Administrative Borrower.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations) and all sublimits and reserves then applicable hereunder).

“Bank Product” means any financial accommodation extended to Administrative
Borrower or its Subsidiaries by a Bank Product Provider (other than pursuant to
the Agreement) including:  (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Administrative Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Subsidiaries to any Bank Product Provider pursuant to or evidenced by the
Bank Product Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that
Administrative Borrower or its Subsidiaries are obligated to reimburse to Agent
or any member of the Lender Group as a result of Agent or such member of the
Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Administrative Borrower or
its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

“Bank Product Reserve” means, as of any date of determination, the lesser of (a)
$2,000,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of Administrative Borrower and its Subsidiaries in respect of Bank Products) in
respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing Bloomberg’s Financial Markets
quotation system (or, if Bloomberg’s ceases to publish such quotation, any other
such other electronic or other quotation sources as Agent considers
appropriate), to be the rate at which Dollar deposits (for delivery on the first
day of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a


--------------------------------------------------------------------------------




 

Base Rate Loan to a LIBOR Rate Loan) by Administrative Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means the portion of the Advances or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.

“Base Rate Margin” means, as of any date of determination:

(a)           For the period from and including the Closing Date to but
excluding the effective date of any determination of the Base Rate Margin
pursuant to clause (b) below, 1.75 percentage points per annum (the “Initial
Base Rate Margin”).

(b)           Thereafter, so long as no Default or Event of Default has occurred
and is continuing, the relevant Base Rate Margin set forth in the table below
that corresponds to the applicable EBITDA of Parent and its Subsidiaries set
forth opposite thereto (as determined in accordance with clause (c) below).

EBITDA

 

Base Rate Margin:

<$9,000,000

 

1.75 percentage points

$9,000,00 to $11,500,000

 

1.50 percentage points

$11,500,001 to $13,500,000

 

1.25 percentage points

>$13,500,000

 

1.00 percentage points

 

(c)           The Base Rate Margin shall be determined from time to time
pursuant to clause (b) above on the first day of the month following the date on
which Parent delivers to Agent the audited financial statements and
corresponding Compliance Certificate in accordance with Section 5.3, commencing
with the delivery by Parent of the audited financial statements and
corresponding Compliance Certificate for the fiscal year of Parent ended
September 30, 2006.  In the event that the audited financial statements and
corresponding Compliance Certificate are not provided to Agent in accordance
with Section 5.3, the Base Rate Margin shall be set at the Initial Base Rate
Margin as of the first day of the month following the date on which such audited
financial statements and corresponding Compliance Certificate were required to
be delivered until the date on which such audited financial statements and
corresponding Compliance Certificate are delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
arising as a result of Parent’s and Borrower’s failure to timely deliver such
audited financial statements and corresponding Compliance Certificate, the Base
Rate Margin shall be set at the relevant Base Rate Margin set forth in the table
above based upon the calculation of the EBITDA of Parent and its Subsidiaries
set forth in the Compliance Certificate delivered with such audited financial
statements).


--------------------------------------------------------------------------------




 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance, in each case,
to Administrative Borrower.

“Borrowing Base” means, as of any date of determination, the result of (a) 0.67
times TTM Recurring Revenue minus (b) all amounts outstanding under the Term
Loan minus (c) the Bank Product Reserve minus (d) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c).

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000


--------------------------------------------------------------------------------




 

and is insured by the Federal Deposit Insurance Corporation, and (f) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (e) above.

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Administrative
Borrower or one of its U.S. Subsidiaries, Agent, and one of the Cash Management
Banks.

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

“Change of Control” means that (a) Any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
20%, or more, of the Stock of Parent having the right to vote for the election
of members of the Board of Directors, (b) a majority of the members of the Board
of Directors do not constitute Continuing Directors or (c) Parent ceases to own,
directly or indirectly, 100% of the outstanding Stock of each of its
Subsidiaries in existence as of the Closing Date, subject to Section 6.3.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Administrative Borrower or its Subsidiaries in or
upon which a Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Administrative Borrower’s or its Subsidiaries’ books and records, or
Equipment, in each case, in form and substance satisfactory to Agent.

“Collateral Assignment of Merger Agreement” means that certain Collateral
Assignment of Merger Agreement of even date herewith made by the Parent in favor
of the Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.


--------------------------------------------------------------------------------




 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the Administrative Borrower or
one of its Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss) applicable to common
shareholders, minus extraordinary gains, income tax benefits and interest
income, plus preferred stock dividends, interest expense, income tax expense,
non-cash extraordinary losses, share-based compensation expense, payments made
to W. Brian Kretzmer and James W. Dolan pursuant to the consulting agreements in
effect with such individuals, any restructuring charges or other one-time
charges up to an aggregate amount of $1,500,000 in the first 12 months of the
Closing Date, any one-time non-cash income statement adjustments associated with
third party valuations of the opening balance sheet of MAI Systems Corporation,
depreciation and amortization for such period, in each case, determined on a
consolidated basis in accordance with GAAP.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial


--------------------------------------------------------------------------------




 

bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets in excess of $250,000,000,
provided that such bank is acting through a branch or agency located in the
United States, (c) a finance company, insurance company, or financial
institution that is engaged in making, purchasing, or otherwise investing in
commercial loans in the ordinary course of its business and having (together
with its Affiliates) total assets in excess of $250,000,000, (d) any Affiliate
(other than individuals) of a Lender, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and
Administrative Borrower (which approval of Administrative Borrower shall not be
unreasonably withheld, delayed, or conditioned), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or any Subsidiary of a Borrower, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower or a
Subsidiary of a Borrower under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Borrower or a Subsidiary of a Borrower under IRC Section
414(c), (c) solely for purposes of Section 302 of ERISA and Section 412 of the
IRC, any organization subject to ERISA that is a member of an affiliated service
group of which a Borrower or a Subsidiary of a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and Section
412 of the IRC, any Person subject to ERISA that is a party to an arrangement
with a Borrower or a Subsidiary of a Borrower and whose employees are


--------------------------------------------------------------------------------




 

aggregated with the employees of a Borrower or a Subsidiary of a Borrower under
IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 7.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of their historical levels with
respect thereto and all book overdrafts of Borrowers and their Subsidiaries in
excess of their historical practices with respect thereto, in each case as
determined by Agent in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Existing Lender” means CPI Securities and WAMCO 32.

“Extraordinary Receipts” means any cash received by Parent or any of its
Subsidiaries not in the ordinary course of business, including (a) foreign,
United States, state or local tax refunds, (b) pension plan reversions, (c)
proceeds of insurance (including key man life insurance and business
interruption insurance, but excluding any casualty insurance), (d) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (e) indemnity payments under the Merger Agreement or any
other agreement, and (f) any purchase price adjustment received in connection
with any purchase agreement, including, without limitation, the Merger
Agreement.

“Fee Letter” means that certain fee letter between Borrowers and Agent, in form
and substance satisfactory to Agent.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued during
such period, (b) scheduled principal payments in respect of Indebtedness that
are required to be paid during such period, (c) payments of cash distributions
to the extent permitted under Section 6.10 and (d) all federal, state, and local
income taxes paid during such period.

“Fixed Charge Coverage Ratio” means, with respect to Parent for any period, the
ratio of (i) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (ii) Fixed Charges for such period.

“Foreign Subsidiaries” means each of the Subsidiaries of the Parent that is
organized or incorporated under any laws outside of the laws of the United
States.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.


--------------------------------------------------------------------------------




 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Administrative Borrower or any of its Subsidiaries
that provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Administrative Borrower’s or
any of its Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all Net Mark-to-Market Exposures, and (g)
any obligation guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

“Indemnified Person” has the meaning specified therefor in Section 10.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers, each of Borrowers’ Subsidiaries, and Agent, the form
and substance of which is reasonably satisfactory to Agent.


--------------------------------------------------------------------------------




 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

“L/C” has the meaning specified therefor in Section 2.12(a).

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.


--------------------------------------------------------------------------------




 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrowers or their Subsidiaries, including,
fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c) costs
and expenses incurred by Agent in the disbursement of funds to Borrowers or
other members of the Lender Group (by wire transfer or otherwise), (d) charges
paid or incurred by Agent resulting from the dishonor of checks, (e) reasonable
costs and expenses paid or incurred by the Lender Group to correct any default
or enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letter, (g) reasonable costs and expenses of third party claims or any other
suit paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Borrower or any Subsidiary
of a Borrower, (h) Agent’s and each Lender’s reasonable costs and expenses
(including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating (including rating the Term Loan), or
amending the Loan Documents, and (i) Agent’s and each Lender’s reasonable costs
and expenses (including attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Borrower or any Subsidiary of a Borrower or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage.  The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the LIBOR Rate.


--------------------------------------------------------------------------------




 

“LIBOR Rate Margin” means, as of any date of determination:

(a)           For the period from and including the Closing Date to but
excluding the effective date of any determination of the LIBOR Rate Margin
pursuant to clause (b) below, 2.75 percentage points per annum (the “Initial
LIBOR Rate Margin”).

(b)           Thereafter, so long as no Default or Event of Default has occurred
and is continuing, the relevant LIBOR Rate Margin set forth in the table below
that corresponds to the applicable EBITDA of Parent and its Subsidiaries set
forth opposite thereto (as determined in accordance with clause (c) below).

EBITDA

 

LIBOR Rate Margin:

<$9,000,000

 

2.75 percentage points

$9,000,00 to $11,500,000

 

2.50 percentage points

$11,500,001-$13,500,000

 

2.25 percentage points

>$13,500,000

 

2.00 percentage points

 

(c)           The LIBOR Rate Margin shall be determined from time to time
pursuant to clause (b) above on the first day of the month following the date on
which Parent delivers to Agent the audited financial statements and
corresponding Compliance Certificate in accordance with Section 5.3, commencing
with the delivery by Parent of the audited financial statements and
corresponding Compliance Certificate for the fiscal year of Parent ended
September 30, 2006.  In the event that the audited financial statements and
corresponding Compliance Certificate are not provided to Agent in accordance
with Section 5.3, the LIBOR Rate Margin shall be set at the Initial LIBOR Rate
Margin as of the first day of the month following the date on which such audited
financial statements and corresponding Compliance Certificate were required to
be delivered until the date on which such audited financial statements and
corresponding Compliance Certificate are delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
arising as a result of Parent’s and Borrower’s failure to timely deliver such
audited financial statements and corresponding Compliance Certificate, the LIBOR
Rate Margin shall be set at the relevant LIBOR Rate Margin set forth in the
table above based upon the calculation of the EBITDA of Parent and its
Subsidiaries set forth in the Compliance Certificate delivered with such audited
financial statements).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.10.

“Loan Documents” means the Agreement, the Bank Product Agreements, any Borrowing
Base Certificate, the Cash Management Agreements, the Collateral Assignment of
Merger Agreement, the Control Agreements, the Copyright Security Agreement, the
Fee Letter, the Source Code Escrow Agreement, the Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, the Patent Security Agreement,
the Security Agreement, the Trademark Security Agreement, any note or notes
executed by a Borrower in connection with the Agreement and payable


--------------------------------------------------------------------------------




 

to a member of the Lender Group, and any other agreement entered into, now or in
the future, by any Borrower or any of their Subsidiaries and the Lender Group in
connection with the Agreement.

“Loan Limit” has the meaning specified therefor in Section 2.4(c)(i).

“Limiter Excess” has the meaning specified therefor in Section 2.4(c)(i).

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrowers and their Subsidiaries, taken as a whole, (b) a
material impairment of a Borrower’s or any of its Subsidiaries’ ability to
perform its obligations under the Loan Documents to which it is a party or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of a Borrower or a Subsidiary of a Borrower.

“Material Contract” means  (a) any contract or agreement to which a Borrower or
Subsidiary of a Borrower is a party, whether entered into as of the Closing Date
or after the Closing Date, if the breach of any such contract or agreement or
the failure of any such contract or agreement to be in full force and effect
would cause the representations and warranties set forth in Section 4.20 to
cease being true and correct or (b) any contract or agreement to which a
Borrower or Subsidiary of a Borrower is a party, whether entered into as of the
Closing Date or after the Closing Date, if the breach of any such contract or
agreement or the failure of any such contract or agreement to be in full force
and effect could be reasonably expected to result in a Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 3.3.

“Maximum Revolver Amount” means $9,000,000.

“Merger Agreement”  means that certain Merger Agreement of even date herewith by
and among SoftBrands, Inc., SBN Acquisition Corp., MAI Systems Corporation and
the Stockholders’ Representative (as identified therein).

“Merger Documents” means the Merger Agreement and any other documents,
instruments and agreements executed and delivered in connection with the Merger
or otherwise relating thereto.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Multiemployer Plan” has the meaning given to such term in Section 3(37) or
Section 4001(a)(3) of ERISA or Section 414(f) of the IRC.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by a Borrower or a Subsidiary of a
Borrower of property or assets, the amount of cash proceeds received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment of deferred consideration) by or on behalf of a Borrower or a
Subsidiary of a Borrower, in connection therewith after deducting therefrom only
(i) the amount of any Indebtedness secured by any Permitted Lien on any asset
(other than (A) Indebtedness owing to Agent or any Lender under the Agreement or
the other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by a Borrower or such Subsidiary of a Borrower in connection
with such sale or disposition and (iii) taxes paid or payable to any taxing
authorities by a Borrower or such


--------------------------------------------------------------------------------




 

Subsidiary of a Borrower in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of a Borrower or a Subsidiary of a Borrower, and are properly
attributable to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by a Borrower
or a Subsidiary of a Borrower, or the issuance by a Borrower or a Subsidiary of
a Borrower of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
a Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by a Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by a Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of a Borrower or Subsidiary of a
Borrower, and are properly attributable to such transaction.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing the transaction
under any Hedge Agreement as of the date of determination (assuming such
transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such
transaction as of the date of determination (assuming such transaction were to
be terminated as of that date), all in accordance with GAAP.

“Obligations” means (a) all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), contingent
reimbursement obligations with respect to outstanding Letters of Credit,
premiums, liabilities (including all amounts charged to Borrowers’ Loan Account
pursuant to the Agreement), obligations (including indemnification obligations),
fees (including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
lease payments, guaranties, covenants, and duties of any kind and description
owing by Borrowers to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrowers are required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents, and
(b) all Bank Product Obligations.  Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

“Overadvance” has the meaning specified therefor in Section 2.5.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e).

 


--------------------------------------------------------------------------------


 

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Permitted Acquisition” means (i) any Acquisition expressly permitted by the
Agent in its sole and absolute discretion and (ii) any Acquisition by any
Borrower so long as:

(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of such proposed Acquisition;

(b)           the sum of Excess Availability plus Qualified Cash is not less
than $5,000,000, and would not be less than such figure from the consummation of
such proposed Acquisition,

(c)           the business being acquired, or the Person whose Stock is being
acquired, is engaged in the type of business engaged in by such Borrower or U.S.
Subsidiary as of the Closing Date,

(d)           after giving effect to such proposed Acquisition, neither Parent
nor any Subsidiary shall have any Indebtedness other than as permitted under
Section 6.1,

(e)           Parent has provided Agent with a certification executed by its
chief financial officer, supported by detailed calculations, that on a pro forma
basis, created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition (adjusted to eliminate expense items that
would not have been incurred, if the combination had been accomplished at the
beginning of the relevant period, such eliminations to be reasonably acceptable
to Agent), Parent and its Subsidiaries would have been in compliance with the
financial covenants in Section 6.16 (i) for the 12 month period ended
immediately prior to the proposed date of consummation of such proposed
Acquisition, and (ii) for the 12 month period ended one year after the proposed
date of consummation of such proposed Acquisition, together with copies of all
such historical financial statements of the Person or assets being acquired,

(f)            the historical consolidated financial statements of the Person to
be acquired or related to the assets to be acquired pursuant to the proposed
acquisition shall show positive EBITDA on a trailing twelve-month basis for the
12 consecutive month period most recently ended on or prior to the date of the
proposed Acquisition,

(g)           Parent has provided Agent with forecasted balance sheets, profit
and loss statements, and cash flow statements of the Person to be acquired, all
prepared on a basis consistent with such Person’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions for the 2 year period following the date of the proposed
Acquisition (on a year by year basis, and for the 1 year period following the
date of the proposed Acquisition, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,

(h)           Parent has provided Agent with written notice of the proposed
Acquisition not less than 30 days prior to the anticipated closing date of the
proposed Acquisition together with such documentation that Agent may reasonably
require demonstrating that after


--------------------------------------------------------------------------------




 

giving effect to the proposed Acquisition, Parent and its Subsidiaries
(individually and taken as a whole) could not reasonably be expected to suffer a
Material Adverse Change as a result of the proposed Acquisition,

(i)            the subject assets or Stock, as applicable, are being acquired
directly by a Borrower,

(j)            in the case of an asset Acquisition, the relevant Borrower, as
applicable, shall have executed and delivered or authorized, as applicable, any
and all documentation reasonably requested by the Agent in order to include the
newly acquired assets within the collateral hypothecated under the Loan
Documents,

(k)           in the case of a Stock acquisition, the relevant Borrower shall
have (i) executed and delivered a pledge agreement respecting the Stock being
acquired and shall have delivered to Agent possession of any original Stock
certificates and stock powers (endorsed in blank) respecting all of the issued
and outstanding shares of Stock of such acquired Person, and (ii) caused such
acquired Person to execute and deliver a joinder to the Credit Agreement and
Security Agreement (in form satisfactory to Agent), together with any and all
financing statements and other documentation reasonably requested by Agent, to
cause such acquired Person to be obligated with respect to the Obligations and
to include the assets of the acquired Person within the collateral hypothecated
under the Loan Documents,

(l)            the assets being acquired are located within the United States,
and the Person whose Stock is being acquired is organized in a jurisdiction
located within the United States,

(m)          the consideration paid in connection with such proposed Acquisition
consists of cash, Permitted Indebtedness and/or common Stock of Parent, and

(n)           the aggregate consideration paid in connection with all
Acquisitions consummated in any fiscal year does not exceed $10,000,000, and the
aggregate consideration paid in connection with all Acquisitions consummated
during the term of this Agreement does not exceed $15,000,000.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of the Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) dispositions of assets
in connection with transactions permitted under Sections 6.3, 6.12 and 6.13, (f)
sales or other dispositions of other assets (including pursuant to a sale and
leaseback transaction) so long as such assets sold or disposed by Borrowers and
their Subsidiaries in any fiscal year do not exceed, $500,000 in the aggregate,
and (g) the sale or discount without recourse of Accounts arising in the
ordinary course of business in connection with the compromise or collection
thereof in an aggregate amount in any fiscal year does not exceed $250,000.

“Permitted Holder” means the Person identified on Schedule P-1.


--------------------------------------------------------------------------------




 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents; (b)
Investments in negotiable instruments for collection; (c) advances made in
connection with purchases of goods or services in the ordinary course of
business; (d) Investments received in settlement of amounts due to a Borrower or
any Subsidiary of a Borrower effected in the ordinary course of business or
owing to a Borrower or any Subsidiary of a Borrower as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Borrower or any Subsidiary of a Borrower; (e)
Permitted Acquisitions; (f) Investments by Subsidiaries other than U.S.
Subsidiaries in Securities Accounts, Deposit Accounts or other similar
investments outside the United States so long as the aggregate amount of such
Investments outside the United States does not constitute more than (1) 75% of
all Investments by Parent and its Subsidiaries from the period commencing on the
Closing Date and ending on December 31, 2006 and (2) 50% of all Investments by
Parent and its Subsidiaries for any period on or after January 1, 2007
(excluding from such percentage any Investments held in China) and 35% of all
Investments by Parent and its Subsidiaries for any period on or after January 1,
2007 (including in such percentage any Investments held in China) and; (g)
Investments identified on Schedule P-2 to the Agreement; (h) Investments by
Borrowers in the Stock of their Subsidiaries; (i) loans, advances or capital
contributions made by any Borrower to any Subsidiary and made by any Subsidiary
to any Borrower or any other Subsidiary in an aggregate amount not to exceed
$2,500,000; (j) Guarantees and other Investments constituting Indebtedness
permitted by Section 6.1; (k) promissory notes acquired in connection with
dispositions of assets permitted under Section 6.4; (l) loans and advances to
employees of Borrowers and their Subsidiaries in the ordinary course of business
generally consistent with past practice; (m) Accounts and bank deposits made in
the ordinary course of business subject in all cases to Control Agreements; (n)
Permitted Acquisitions; (o) other Investments by Borrowers and their
Subsidiaries in or to Persons other than their Subsidiaries in an aggregate
amount not to exceed $500,000, and (p) the purchase of Indebtedness as permitted
in Section 6.7; provided such Indebtedness is promptly retired.

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations; (b)
Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests; (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement; (d) Liens set forth on
Schedule P-3, provided that any such Lien only secures the Indebtedness that it
secures on the Closing Date and any Refinancing Indebtedness in respect thereof;
(e) the interests of lessors under operating leases; (f) purchase money Liens or
the interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the asset purchased or acquired and the proceeds thereof,
and (ii) such Lien only secures the Indebtedness that was incurred to acquire
the asset purchased or acquired or any Refinancing Indebtedness in respect
thereof; (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests; (h) Liens on amounts deposited in connection
with obtaining worker’s compensation or other unemployment insurance; (i) Liens
on amounts deposited in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money; (j) Liens on amounts deposited as security for surety or
appeal bonds in connection with obtaining such bonds in the ordinary course of
business; (k) with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof; (l) Liens securing Indebtedness incurred in connection with
Permitted Acquisitions to the extent permitted under Section 6.1; (m)


--------------------------------------------------------------------------------




 

licenses, leases or subleases granted to other Persons not interfering in any
material respect with the business of Borrowers or any of their Subsidiaries;
(n) banker’s Liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business; (o) any interest or title of a lessor under
any operating lease; (p) customary restrictions on transfers of assets contained
in agreements related to the sale by Borrower or any of Borrower’s Subsidiaries
of such assets pending their sale, provided that such restrictions apply only to
the assets to be sold and such sale is permitted under this Agreement; and (q)
other Liens securing Indebtedness not in excess of $100,000 at any time
outstanding so long as such Liens are subordinate to the Agent’s Liens.

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on a Borrower’s or any of its
Subsidiaries’ books and records in such amount as is required under GAAP, (b)
any such protest is instituted promptly and prosecuted diligently by
Administrative Borrower or any of its Subsidiaries, as applicable, in good
faith, and (c) Agent is satisfied that, while any such protest is pending, there
will be no impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $3,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under Title IV
of ERISA or any other governmental agency, department or instrumentality
succeeding to the functions of said corporation.

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (including a Multiemployer Plan) and to which the Borrower or any
ERISA Affiliate may have any liability including by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
within the preceding five (5) years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“Plan” has the meaning given to such term in Section 3(3) of ERISA.

“Prohibited Transaction” means any transaction described in Section 406 of ERISA
which is not exempt by reason of Section 408 of ERISA, and any transaction
described in Section 4975(c) of the IRC which is not exempt by reason of Section
4975(c)(2) or Section 4975(d) of the IRC.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:


--------------------------------------------------------------------------------




 

(a)           with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

(b)           with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,

(c)           with respect to a Lender’s obligation to make the Term Loan and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and

(d)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment plus the
outstanding principal amount of such Lender’s portion of the Term Loan, by (ii)
the aggregate amount of Revolver Commitments of all Lenders plus the outstanding
principal amount of the Term Loan; provided, however, that in the event the
Revolver Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit plus the outstanding principal amount of such Lender’s portion
of the Term Loan, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit plus the outstanding principal amount of the Term
Loan.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Qualified Plan” means any Pension Plan which is intended to be qualified under
Section 401(a) of the IRC and which a Borrower or any ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them.


--------------------------------------------------------------------------------




 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower or a Subsidiary of any Borrower and the
improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Recurring Revenues” means, with respect to any period, the total support and
maintenance revenues of Parent and its Subsidiaries for such period, as
reflected on Parent’s and its Subsidiaries’ financial statements, recognized in
accordance with GAAP.

“Remedy Event” means a Remedy Event as defined in either (i) that certain Series
C Convertible Preferred Stock and Warrant Purchase Agreement dated as of August
17, 2005 by and among the Parent, and ABRY Mezzanine Partners, L.P. and Capital
Resource Partners IV, L.P. as Purchasers, as amended by that certain First
Amendment, Waiver and Consent to Series C Convertible Preferred Stock and
Warrant Purchase Agreement, dated as of August 14, 2006 among the Parent and
Such Purchasers, or (ii) a Remedy Event as defined in that certain Series D
Convertible Preferred Stock and Warrant Purchase Agreement dated as of August
14, 2006 by and among the Parent, and ABRY Mezzanine Partners, L.P. and Capital
Resource Partners IV, L.P.

“Reportable Event” has the meaning given to such term in Section 4043 of ERISA
or the regulations thereunder, excluding any event for which the PBGC has by
regulation waived the 30 day notice requirement, or a withdrawal from a plan
described in Section 4063 of ERISA.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) the terms and conditions of such refinancings,
renewals, or extensions do not, in Agent’s reasonable judgment, materially
impair the prospects of repayment of the Obligations by Borrowers or materially
impair Borrowers’ creditworthiness, (b) such refinancings, renewals, or
extensions do not result in an increase in the principal amount of the
Indebtedness so refinanced, renewed, or extended, (c) such refinancings,
renewals, or extensions do not result in an increase in the interest rate as
stated to be computed with respect to the Indebtedness so refinanced, renewed,
or extended, (d) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrowers, (e) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (f) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

“Report” has the meaning specified therefor in Section 15.17.


--------------------------------------------------------------------------------




 

“Reportable Event” has the meaning given to such term in Section 4043 of ERISA
or the regulations thereunder, excluding any event for which the PBGC has by
regulation waived the 30 day notice requirement, or a withdrawal from a plan
described in Section 4063 of ERISA.

“Required Availability” means that the sum of (a) Excess Availability, plus (b)
Qualified Cash exceeds $9,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%.

“Required Library” means copyrights registered with the United States Copyright
Office that comprise not less than 80% of the total amount of software and
maintenance revenues of the Parent and its Subsidiaries on a consolidated basis.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Agreement”  means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrowers to Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets as a going concern is greater than
all of such Person’s debts.


--------------------------------------------------------------------------------




 

“Source Code Escrow Agreement” means that certain Source Code Escrow Agreement,
in form and substance reasonably satisfactory to Agent, among Agent, Borrowers
and an escrow agent satisfactory to Agent on terms and conditions reasonably
satisfactory to Agent.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity, including,
without limitation, each of the Parent’s Foreign Subsidiaries and U.S.
Subsidiaries.

“Swing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b).

“Swing Loan” has the meaning specified therefor in Section 2.3(b).

“Taxes” has the meaning specified therefor in Section 15.11(a).

“Term Loan” has the meaning specified therefor in Section 2.2.

“Term Loan Amount” means $21,000,000.

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Triggering Event” means the occurrence and continuance of either (i) an Event
of Default; and/or (ii) the sum of Excess Availability plus Qualified Cash is
less than $2,500,000.

“TTM Recurring Revenues” means, as of any date of determination, Recurring
Revenues of Parent and its Subsidiaries for the most recently completed 12 month
period for which Borrowers have delivered financial statements to Lenders in
accordance with Section 5.3, determined on a consolidated basis in accordance
with GAAP.


--------------------------------------------------------------------------------




 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of a Borrower.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (i) the amount by which the present value of all accrued benefits
under each Pension Plan subject to Title IV of ERISA exceeds the fair market
value of all assets of such Pension Plan subject to Title IV of ERISA allocable
to such benefits in accordance with Title IV of ERISA, all determined as of the
most recent valuation date for each such Title IV of ERISA using the actuarial
assumptions in effect under such Pension Plan subject to Title IV of ERISA and
(ii) for a period of five (5) years following a transaction reasonably likely to
be covered by Section 4069 of ERISA, the liabilities (whether or not accrued)
that could be avoided by Borrower or any ERISA Affiliate as a result of such
transaction.

“United States” means the United States of America.

“U.S. Subsidiaries” means any Subsidiary of the Parent that is not a Foreign
Subsidiary.

“Voidable Transfer” has the meaning specified therefor in Section 16.6.

“Welfare Plan” has the meaning given to such term in Section 3(1) of ERISA.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFF” means Wells Fargo Foothill, Inc., a California corporation.

 


--------------------------------------------------------------------------------